                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, THE
LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA, DONNA PERMAR,
JOHN P. CLARK, MARGARET B. CATES,
LELIA BENTLEY, REGINA WHITNEY
EDWARDS, ROBERT K. PRIDDY II,
WALTER HUTCHINS, AND SUSAN
SCHAFFER.
                                           Civil Action No. 20-cv-457
        Plaintiffs,
        vs.
THE NORTH CAROLINA STATE BOARD
OF ELECTIONS; DAMON CIRCOSTA, in
his official capacity as CHAIR OF THE
STATE BOARD OF ELECTIONS; STELLA
ANDERSON, in her official capacity as
SECRETARY OF THE STATE BOARD OF
ELECTIONS; KEN RAYMOND, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; JEFF
CARMON III, in his official capacity as
MEMBER OF THE STATE BOARD OF
ELECTIONS; DAVID C. BLACK, in his
official capacity as MEMBER OF THE
STATE BOARD OF ELECTIONS; THE
NORTH CAROLINA DEPARTMENT OF
TRANSPORTATION; J. ERIC BOYETTE,
in his official capacity as
TRANSPORTATION SECRETARY; THE
NORTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
MANDY COHEN, in her official capacity as
SECRETARY OF HEALTH AND HUMAN
SERVICES,

        Defendants.

  DECLARATION OF MEGHAN MURRAY IN SUPPORT OF PLAINTIFFS’
           MOTION FOR PRELIMINARY INJUNCTION

                                     1

  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 1 of 100
       1.     I am the Ronda Stryker and William Johnston Professor of Global Health in

the Department of Global Health and Social Medicine at the Harvard Medical School, a

Professor of Epidemiology at the Harvard Chan School of Public Health, a faculty member

of the Center for Communicable Disease Dynamics at the Harvard Chan School of Public

Health and an associate Professor of Medicine at the Harvard Medical School and the

Brigham and Women’s Hospital. I obtained my BA from Dartmouth College in 1980, after

which I worked for the Intergovernmental Committee for Migration (now IOM) heading

up a public health screening program for refugees being resettled from refugee camps in

Thailand. I obtained my MD from Harvard Medical School in 1990 and my ScD (doctorate

in science) in Epidemiology from the Harvard School of Public Health in 2001. I completed

a residency in internal medicine in 1993 and a fellowship in the sub-specialty of Infectious

Diseases in 1995, both at the Massachusetts General Hospital in Boston.

       2.     Over the past 20 years, I have worked in the field of infectious disease

dynamics and epidemiology, teaching and conducting research in emerging infectious

diseases and in tuberculosis epidemiology and control. At the Harvard Chan SPH, I taught

the basic epidemiology course Infectious Disease Dynamics between 2000 and 2016, and

I have directly supervised the research of over 40 graduate students and post-doctoral

fellows in these fields. Attached here as Exhibit A and incorporated by reference to this

declaration is a copy of my curriculum vitae.

       3.     I have conducted research and have published on the transmission dynamics

of SARS-CoV-1 in 2003, the 2010 cholera epidemic in Haiti, and on the 2015 Ebola


                                             2




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 2 of 100
outbreak, although most of my research is in the field of tuberculosis. I have published over

200 research articles. My work includes dynamic modeling of epidemics (TB, Cholera,

Ebola, SARS-CoV-1, SARS-CoV-2); cohort studies on host and pathogen specific

determinants of disease transmission and the development of novel diagnostic tools for the

diagnosis of infectious diseases. I have been funded by the National Institute of Infectious

Disease and Allergy since 1995 and have led, and currently lead, several major consortium

projects on tuberculosis funded by this agency.

       4.     At the Harvard Medical School, I lead the Global Health Research Core of

the Harvard Medical School, which conducts research in more than ten countries on a range

of topics including emerging infectious diseases. I head up research at the Division of

Global Health Equity at the Brigham and Women’s Hospital and also direct research at the

non-governmental organization, Partners in Health. I have served as an associate editor of

the European Journal of Epidemiology, the Journal of the International Union against TB

and Lung Disease and of PLoS (Public Library of Science) Medicine. I am the co-lead of

the Epidemiology working group of the Massachusetts Consortium for Pathogen

Readiness.

       5.     I am currently collaborating on research concerning SARS-CoV-2 and its

incidence, as well as serving on Covid-19 advisory groups for multiple organizations,

including the State of Massachusetts and Harvard University. My research in this area

includes, but is not limited to, modeling and estimating the number of hospital beds that

will be required in the US and elsewhere, developing methods on syndromic surveillance


                                             3




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 3 of 100
for Covid-19 for low and middle-income countries, identification of risk factors for poor

outcomes and the use of the vaccine, BCG, to prevent Covid-19 disease. To date (May 11,

2020), I have published two papers in this area and have three others under review.


                                     OVERVIEW

      6.     SARS-CoV-2 is a newly identified coronavirus that is the causative agent

involved in Coronavirus Disease 2019 (Covid-19). SARS-CoV-2 infection can result

in an asymptomatic infection or in symptomatic disease which ranges from mild to

severe. Most people who develop symptomatic Covid-19 have a flu-like illness that starts

out with fever, cough, sore throat and shortness of breath. A subset of people who are

infected will go on to develop much more serious illness, characterized by respiratory

compromise and acute respiratory distress syndrome (ARDS).                 Other serious

manifestations of Covid-19 have included cardiac problems: arrhythmias, acute cardiac

injury, and shock.

      7.     Because Covid-19 is a new disease, it is too early to know the full extent of

long-term medical consequences of the infection. However, some information can be

inferred from the courses of diseases with similar manifestations. Patients who develop

ARDS and/or are mechanically ventilated are likely to develop lung scarring that may

permanently impair their pulmonary function [1]. Patients who end up in ICUs or on

mechanical ventilation for extended periods often develop post-ICU syndrome which

prolonged physical debilitation, muscle atrophy, neurocognitive impairments and

emotional/psychiatric responses that are similar to post-traumatic stress syndrome.

                                            4




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 4 of 100
Although Covid-19 has been reported in people of all ages, older people and those with co-

morbidities (concurrent illnesses) are most likely to develop severe disease.

       8.     Covid-19 is a respiratory virus which is spread by symptomatic and

asymptomatic people through respiratory droplets, meaning drops of fluid from the

nose or mouth that are emitted during coughs, sneezes or even talking. Some of the

viral particles emitted this way end up on surfaces (door handles, coins) where they can

remain viable. It has also been shown that Covid-19 can be transmitted as an aerosol – in

other words, through the airborne route, i.e., direct inhalation of virus suspended in the air.

       9.     Control of SARS-CoV-2 spread is particularly difficult relative to some

other viral infections because people can transmit the infection even when they do not

have symptoms of the disease. This means that the practice of isolating patients with

symptomatic disease will not be enough by itself to control epidemic spread. In contrast,

infections like smallpox and SARS-CoV-1 were not infectious until symptoms had

developed so isolation of ill people had a substantial impact on epidemic control. In the

absence of a vaccine or pharmaceutical interventions that interrupt transmission, infection

control can only be achieved by reducing the number of contacts between infectious

individuals (including those who are asymptomatic) and susceptible people.

       10.    Infectious disease epidemiologists have developed projections of the future

trajectory of Covid-19 incidence based on modeling the epidemic and possible

interventions. Although these models differ in terms of specifics, they consistently show

that it is highly likely that the relaxation of social distancing measures that will occur with


                                              5




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 5 of 100
the end of “lock-down” will increase the number of social contacts that people make and

that the incidence of infection will increase accordingly In particular, these models predict

that transmission of SARS-CoV-2 will continue or increase in the fall and winter, leading

to further morbidity and mortality from this disease.

       11.    There is a substantial risk that an infection with Covid-19 acquired during

voting at a poll booth in North Carolina in the fall of 2020 could result in symptomatic

disease, hospitalization or death. The risk of an individual being infected during voting at

a polling booth in fall 2020 depends on the number of infectious people in that community

at that time point and the number of physical, fomite-mediated and near contacts one makes

during that process. To the extent that polling places are crowded, require people to wait

in lines, involve interacting with polling staff or other voters at a close distance, move

people through the process slowly, are poorly ventilated, and/or involve people touching

objects like pens, paper, or surfaces within the voting booth, they constitute a risk to voters.

Similarly, if voters or poll workers use toilets that are also used by others, they can be put

at risk. North Carolina has relatively high rates of the co-morbidities that predispose people

to poor outcomes from Covid-19.

       12.    I was asked to describe the novel coronavirus that causes Covid-19. SARS-

CoV-2 is a newly identified coronavirus that is the causative agent involved in Coronavirus

Disease 2019 (Covid-19) [1]. It is a single-stranded RNA virus of the Coronavirus family.

Previously identified coronaviruses are known to infect a wide range of hosts including

wild and domestic animals and birds as well as humans. Six human coronaviruses have


                                               6




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 6 of 100
been identified over the past 60 years; four of them (OC43, 229E, NL63, and HKU1) cause

mild cold-like symptoms and/or gastrointestinal tract infections. Two that have caused

more serious illness include the severe acute respiratory syndrome coronavirus (SARS-

CoV-1) that emerged in China in 2003 and the Middle East respiratory syndrome

coronavirus (MERS-CoV) that was first identified in humans in Saudi Arabia in 2012.

SARS- and MERS-CoVs are believed to have originated in bats and transferred to humans

through intermediary hosts, possibly palm civets for SARS or dromedary camels for

MERS. The coronaviruses that are most similar to SARS-CoV-2 are those identified in

horseshoe bats – these share 96 percent of their genetic material with SARS-CoV-2 while

the earlier SARS virus shared 80 percent and cold viruses mentioned above share about 50

percent [2].

       13.     Like SARS-CoV-1, SARS-CoV-2 infiltrates human cells by binding to the

receptor for ACE2 (angiotensin converting enzyme) and then being taken up by these cells,

where it directs the production of new virus particles (virions) using the host’s genetic

machinery [3]. Like other viruses, SARS-CoV-2 virions consist of a “core” which contains

the genetic material, a “capsid” which is a protein coat and a lipid envelope. Upon assembly

in the host cell, newly-produced virions are released from the host cell and go on to infect

new host cells. To some extent, the clinical manifestations of the disease are related to the

types of cells that have the receptor to which the virus binds and to the inflammatory

responses that are induced by the host immune response to the infection. While ACE2

receptors were well-known to be present on vascular endothelial cells (blood vessels) and


                                             7




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 7 of 100
renal tubular cells (kidney), they have also been found to be abundant on alveolar epithelial

cells (lung), enterocytes (gut), heart cells, brain cells and in cells in the inner lining of the

nose [4]. This diverse distribution helps explain the wide constellation of symptoms and

syndromes that are increasingly being recognized as part of Covid-19 disease.

       14.    I was asked to characterize clinical features of Covid-19. SARS-CoV-2

infection can result in an asymptomatic infection or in symptomatic disease which ranges

from mild to severe. The term Covid-19 refers to the illness that is caused by SARS-CoV-

2. Most people who develop symptomatic Covid-19 have a flu-like illness that starts out

with fever, cough, sore throat and shortness of breath. As clinicians have gained more

experience with the disease, it is now becoming clear that the initial presentation of the

disease can also include a variety of other symptoms including gastrointestinal issues such

as nausea, vomiting and diarrhea, loss of a sense of taste and/or smell, headache and muscle

pain and in some cases, particularly in the elderly, altered neurological states such as

confusion, lethargy and reduced responsiveness. The Centers for Disease Control and

Prevention (CDC) have recently expanded their list of symptoms associated with Covid-

19 from fever, shortness of breath and cough to include chills, muscle pain, headache, sore

throat and new loss of taste or smell [5]. On average, among those who present with these

symptoms, fever persists for around 12 days, shortness of breath for 13 days and cough for

about 19 days. According to the World Health Organization (WHO), recovery time appears

to be around two weeks for mild infections and three to six weeks for severe disease [6].




                                               8




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 8 of 100
       15.    A subset of people who are infected will go on to develop much more serious

illness, characterized by respiratory compromise due to pneumonia that can be gradual or

sudden. Some patients who initially reported only mild symptoms may progress to severe

disease over the course of a week. In one study of 138 patients hospitalized in Wuhan,

China, for pneumonia due to SARS-CoV-2, dyspnea (severe shortness of breath) developed

approximately five days after the onset of symptoms, and hospital admission occurred after

around seven days after the onset of symptoms [7].

       16.    Acute respiratory distress syndrome (ARDS) is the major complication in

patients with severe disease. In the study cited above, ARDS developed in 20 percent of

hospitalized patients around eight days after the onset of symptoms and 12.3 percent of this

group required mechanical ventilation [7]. In another study of 201 hospitalized patients

with Covid-19 in Wuhan, 41 percent developed ARDS [8]. Some patients with severe

Covid-19 have an overactive inflammatory response, sometimes termed a “cytokine

storm,” which is characterized by persistent fevers and laboratory abnormalities including

high levels of inflammatory markers and elevated proinflammatory cytokines. People with

these types of laboratory abnormalities are those most likely to have critical or fatal illness.

       17.    Other serious manifestations of Covid-19 have included cardiac problems:

arrhythmias, acute cardiac injury, and shock [9-11] which occurred in 17, 7, and 9 percent

of hospitalized patients, respectively [7]. In a case series of 21 severely ill patients admitted

to a US ICU, one-third developed cardiomyopathy (injury to the heart muscle) [12]. An

alarming recent finding has been the association of Covid-19 with thromboembolic


                                               9




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 9 of 100
complications (pulmonary embolism and stroke) that have been reported among patients

in younger age groups and without known risk factors [13-15]. In one US-based case

series, a single health facility reported on five Covid-19 patients with acute stroke who

were seen over a two-week period; all of these people were under 50 years of age [14].

This incidence is more than seven times the rate reported in that age group prior to the

pandemic. In one series of ICU patients, ischemic stroke was also noted observed in 3.7

percent of the patients [15].

       18.    Other rarer manifestations of Covid-19 include Guillain-Barré syndrome

which can occur five to ten days after initial symptoms [16]. Guillain-Barré syndrome is a

rare neurological syndrome characterized by an inflammation of nerve cells outside the

brain. In serious cases, it can lead to paralysis which usually resolves after six months but

which can be permanent in some cases. Another rare inflammatory syndrome that has been

reported in Covid-19 occurs in children who have developed symptoms consistent with

toxic shock syndrome and Kawasaki disease [17].

       19.    Because Covid-19 is a new disease, it is too early to know the full extent of

long-term medical consequences of the infection. However, some information is already

available, and some can be inferred from the courses of diseases with similar

manifestations. Patients who develop ARDS and/or are mechanically ventilated are likely

to develop lung scarring that may permanently impair their pulmonary function. [18]. In

addition, patients who end up in ICUs or on mechanical ventilation for extended periods

often develop post-ICU syndrome which includes a constellation of findings such as


                                             10




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 10 of 100
prolonged physical debilitation, muscle atrophy, neurocognitive impairments and

emotional/psychiatric responses that are similar to post-traumatic stress syndrome [19].

Patients that suffer strokes in the context of Covid-19 are very likely to experience long-

term neurological deficits from these events.

       20.    Although Covid-19 has been reported in people of all ages, older people and

those with co-morbidities (concurrent illnesses) are most likely to develop severe disease.

Accurate case fatality rates are hard to obtain in the context of limited testing since we do

not always know who actually has the infection. However, a compilation of the death rates

across countries shows that older people are consistently more likely to die if they have

detectable Covid-19 disease than are younger people [20]. The table below shows that the

risk of death rises with each additional decade after age 50.

Table 1. Case Fatality rate by age groups. From Onder G, Rezza G, Brusaferro S. Case-
Fatality Rate and Characteristics of Patients Dying in Relation to Covid-19 in
Italy. JAMA. 2020;323 [18].




       21.    In addition to age, other risk factors for severe disease and death include

hypertension, heart disease, lung diseases (e.g., asthma, chronic obstructive pulmonary
                                             11




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 11 of 100
disease (COPD)), diabetes mellitus, obesity, and chronic kidney disease. In one recent

study of 5700 Covid-19 patients identified in New York City, 56.6 percent had pre-existing

hypertension, 41.7 percent were obese (body mass index > 30) and 33.8 percent had

diabetes mellitus [21]. Risk factors for death among patients with Covid-19 were recently

ascertained in another study of 5,683 Covid-19 deaths in the United Kingdom [22]. In this

report, men were twice as likely to die as women; people with obesity 2.3 times as likely

to die as those of normal weight; people with uncontrolled diabetes 2.36 times than non-

diabetics, people with organ transplants 4.3 times than their healthy counterparts. In both

Britain and the US, there are marked disparities in deaths by race: 33 to 42 percent of deaths

in the US have reportedly occurred in African Americans, while only 12 to 13 percent of

the total US population is African American [23]. Figure 2 provides comparative death

rates from Covid-19 from the APM research lab (https://www.apmresearchlab.org/).

Table 2 Covid-19 Death Rate by ethnic group. (From APM Research Lab)
https://www.apmresearchlab.org/




                                             12




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 12 of 100
      22.    Although the Covid-19 case fatality rates are low in young individuals, it is

important to note that multiple seroprevalence studies (studies that detect previous

infection in people) in several countries show that infection (as distinct from severe

disease) is more common in people younger than 50, probably because they have more

frequent social contacts than older people. Furthermore, the proportion of people in the US

population under 50 years of age is 66%, meaning that even though the absolute risk for a

young person is lower than for someone over 50, deaths among people under 50 will not

be uncommon as the epidemic progresses over time.

      23.    I was asked to explain how Covid-19 is transmitted and to describe

interventions that could interrupt transmission. SARS-CoV-2 can be transmitted in

multiple ways, through respiratory droplets emitted during talking, singing, sneezing and

coughing, via objects on which viral particles have been deposited, and through air.

Importantly, the virus can be transmitted by people who are asymptomatic as well as by

those who are demonstrably ill.

      24.    Covid-19 is a respiratory virus which is spread through respiratory droplets,

meaning drops of fluid from the nose or mouth that are emitted during coughs, sneezes or

even talking [52]. Some of the viral particles emitted this way end up on surfaces (door

handles, coins) where they can remain viable. These objects then become “fomites,”

defined as inanimate objects that can transfer infection between people. A recent study

documented the stability of SARS-CoV-2 on a series of different surfaces over time [24].

The virus was found to be more stable on plastic and stainless steel than on copper and


                                            13




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 13 of 100
cardboard with viable virus detectable for up to 72 hours after application to these surfaces

although the virus titer was steadily reduced over those periods. On cardboard, viable

SARS-CoV-2 was measured for 24 hours. Notably, this study also evaluated the stability

of SARS-CoV-1 – the causative virus of the 2003 SARS epidemic – and found that it was

very similar to SARS-CoV-2 despite the fact that SARS-CoV-2 has much more capacity

to spread widely than SARS-CoV-1. The authors conclude that the “differences in the

epidemiologic characteristics of these viruses probably arise from other factors, including

high viral loads in the upper respiratory tract and the potential for persons infected with

SARS-CoV-2 to shed and transmit the virus while asymptomatic.” [24]

       25.    It is also possible that Covid-19 is transmitted as an aerosol – in other words,

through the airborne route, i.e., direct inhalation of virus suspended in the air. The study

cited above also assessed the stability of aerosolized SARS-CoV-2 over time. To do this,

they used a nebulizer to generate aerosols that would be similar to those observed in

samples obtained from the upper and lower respiratory tract in humans. SARS-CoV-2

remained viable in aerosols throughout the duration of the three-hour experiment,

suggesting that aerosol spread of SARS-CoV-2 is indeed possible. These findings are

consistent with case reports of Covid-19 patients who were infected in settings in which

they did not have direct contact with others. In one case, 45 people were diagnosed with

Covid-19 after attending a choir practice in Washington State in early March although they

had no direct physical contact with each other [25]. The findings are also consistent with a

report in the journal, Nature, where researchers found viral RNA in aerosols sampled in


                                             14




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 14 of 100
February and March at two hospitals in Wuhan, China. The levels of airborne viral RNA

in well-ventilated patient rooms were relatively low but there were higher levels in some

of the patients’ toilet areas, presumably aerosolized by the flushing mechanism.

       26.    High levels of viral RNA were also found in areas where medical workers

remove their protective equipment and in locations near the hospitals where people tended

to congregate. The authors concluded: “Our study and several other studies proved the

existence of SARS-CoV-2 aerosols and implied that SARS-CoV-2 aerosol transmission

might be a non-negligible route from infected carriers to someone nearby.”

       27.    The transmissibility of any infectious agent depends on several things: the

probability of an infection event given a contact between a susceptible person and an

infectious person; the duration of infectiousness – or number of days that a person can

transmit – and the number of contacts that an infectious person has per unit time. This

means that the transmissibility can vary in different settings and will depend on things like

crowding, which increases the number of contacts. Based on a summary of multiple

studies, each infectious person with Covid-19 is expected to infect between 2 and 3 people

on average [26]. But this term – “on average” – obscures the substantial variability

observed in different people. Some people are much more infectious than others and other

people do not transmit at all. Like many other respiratory infections, SARS-CoV-2 follows

the 20/80 rule – meaning that most transmission is associated with 20 percent of the

infectious people while the other 80 percent infect relatively few people. The factors that




                                             15




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 15 of 100
lead to this kind of “super-spreading” are not clear and it is thus not possible to identify in

advance those people who are likely to infect a large number of other people.

       28.    Control of SARS-CoV-2 spread is also made more difficult because people

can transmit the infection even when they do not have symptoms of the disease. This can

happen in two ways. Many people with SARS-CoV-2 infection have few if any symptoms

– as more and more seroprevalence studies are being conducted to identify who has been

infected, it is estimated that 50-60 percent of infected people never develop symptoms of

the disease. Seroprevalence surveys are studies that look for the presence of antibodies to

an infection in a blood sample; these are only present in people who have been exposed to

the infection and have mounted an immune response. Secondly, people who develop

Covid-19 disease experience a “pre-symptomatic” period during which they are infected

but do not yet have symptoms. A recent study in the New England Journal of Medicine

found that quantitative SARS-CoV-2 viral loads were similarly high in four different

symptom groups; people with typical symptoms of Covid-19, people with atypical

symptoms, people who were pre-symptomatic, and those who remained asymptomatic

[27]. Notably, 71 percent of the samples taken from pre-symptomatic persons had viable

virus for one to six days before the development of symptoms. Because viral load is an

accepted proxy for infectiousness, these data imply that a significant proportion of

transmission events originate from persons who do not have detectable infection.

       29.    What kinds of interventions are currently available that could interrupt or

reduce transmission of SARS-CoV-2? In the absence of a vaccine or pharmaceutical


                                              16




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 16 of 100
interventions that reduce the probability of transmission, there are a limited number of

approaches to infection control, all of which involve restricting people’s physical and social

interactions. One can isolate people with symptomatic disease to try to prevent them from

infecting others, but this will only be completely effective if people are diagnosed with the

disease at or before the time that they become infectious. As noted above, in people who

are infectious before they have symptoms or in infectious people who never develop

symptoms at all, transmission can take place in the absence of symptoms. For diseases like

this one, with significant asymptomatic spread, quarantine is used to separate and restrict

the movements of people without signs of illness who may have been exposed to an

infectious case so that they do not infect others during that period. Another approach is

social distancing – this can range from asking people to stay at home or to avoid congregate

settings such as schools, workplaces, or large gatherings. The purpose of social distancing

is to reduce the number of person-to-person contacts one makes so that one is less likely to

encounter an infectious person. Polls show that US adults practicing social distancing have

90% fewer contacts per day than those who are not social distancing. Those who

completely or mostly isolate themselves generate about five contacts per day, compared

with an average of 52 for those not attempting to isolate themselves [28].

       30.    It is challenging to directly measure the actual efficacy of the non-

pharmacological interventions to reduce the spread of an infection because these

interventions are not randomly assigned to individuals and then evaluated in a head-to-

head comparison of what happens to people in intervention and non-intervention groups.


                                             17




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 17 of 100
One approach to estimating the impact of social distancing measures is to conduct studies

that screen entire communities to determine who is actively infected at the time of

screening. The researchers then correlate various characteristics of the people screened

with the likelihood that they have been infected. Few such studies have been conducted to

date but one that is informative was conducted in the Mission District of San Francisco.

The research team offered free Covid-19 testing to all persons ages four years and older in

an area that includes approximately 5,700 people (29). Of nearly 3,000 residents and

workers in a Mission District census tract who were tested in late April for active infection

with the novel coronavirus, 62 individuals (2.1 percent) have tested positive.


Table 3 Viral test positivity in Mission District of San Francisco [29]




       31.    The question of the efficacy of quarantine, isolation and social distancing

depends on when in the course of the infection most transmission is taking place. If most

transmission occurs during the asymptomatic period – as it does, say, for HIV – isolation

                                             18




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 18 of 100
of patients with disease will have little impact. If on the other hand, most transmission takes

place when people have identified themselves as ill (as it did for SARS-CoV-1 in 2002),

isolation can be a very effective way to reduce spread. The benefits of quarantine –

restricting the movements of people who are known to be in contact with an infectious case

– depend on how effectively one can identify all contacts and prevent them from mixing

with the general public. For obvious reasons, this can be very challenging and can have

unintended consequences if quarantined people are housed together and become infected

in that setting. Social distancing cannot prevent all transmission but could have a

substantial impact on delaying transmission since contact rates are often much higher in

congregate settings such as schools, prisons and other residential facilities. None of these

measures is likely to lead to complete control of an epidemic since transmission is expected

to resume once these are discontinued. But they may delay spread and give health systems

time to develop better responses to the disease, whether those are new drugs, vaccines or

simply improved efficiency of supportive care.

       32.    I was asked to address the likelihood that voting at polling stations could

lead to SARS-CoV-2 transmission and Covid-19 disease. Because voting takes place in

public buildings where people congregate and because the risks of infection and disease in

the North Carolina population are high due to the high prevalence of comorbidities, voting

at a polling station in November entails a substantial risk of infection with Covid-19 that

could result in symptomatic disease, hospitalization or death. The risk of an individual

being infected during a community event in a public place depends on the number of


                                              19




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 19 of 100
infectious people in that community at any particular time point and the number of

physical, fomite-mediated and near contacts one makes during that process. To the extent

that polling places are crowded, require people to wait in lines, involve interacting with

polling staff or other voters at a close distance, move people through the process slowly,

are poorly ventilated and/or involve people touching objects like pens, paper, or surfaces

within the voting booth, they constitute a risk to voters. Similarly, if voters or poll workers

use toilets that are also used by others, they can be put at risk. The data supporting some

aerosol transmission of Covid-19 provides evidence that poorly ventilated areas where

crowding may take place pose risk to those using these facilities. The probability that a

person who is exposed to Covid-19 in this setting will go on to develop severe Covid-19

disease or to die depends on the age of that person and his/her underlying health status.

Given the relatively high prevalence of relevant co-morbidities (obesity, hypertension,

diabetes), the proportion of the population over 60, and the fact that older people are more

likely to vote than younger people (on a nationwide basis, 66 percent of over 65 years

compared to 35.6 percent of 18-29 years in the 2018 national mid-term elections [54]),

there is a substantial risk that an infection with Covid-19 in North Carolina could result in

symptomatic disease, hospitalization or death.

       33.    I was asked to address the likelihood of a persistent or increased risk of

transmission of Covid-19 in the fall in the weeks/months leading up to November 3, 2020.

Epidemiologists have projected a number of future Covid-19 epidemic trajectories based

on a range of different possible scenarios but all of these scenarios are similar in that they


                                              20




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 20 of 100
predict that it is highly likely that Covid-19 will continue to circulate at its current level or

at an even higher level than currently in October and November of 2020. The likelihood of

continued transmission of Covid-19 in the fall 2020 can be estimated by modeling the

epidemic process. Mathematical models simulate epidemics under a variety of scenarios

using “parameters” obtained from empirical (data-driven) studies. Typically, a model uses

estimates of the relative transmissibility of an infectious agent, the average number of

contacts people in different age groups make and the duration of infectiousness of the virus

to reproduce the epidemic trajectory that has been observed. Then modelers introduce

assumptions about the impact of interventions, for example, the number of social contacts

that occur when social distancing measures are in place and re-run the model with these

hypothetical parameters to determine what effect these changes will have. Over the past

several months, multiple modeling teams have developed these kinds of models, and while

they often obtain different results depending on various differences in the assumptions

made, all show that reducing the number of social contacts, especially in the presence of

asymptomatic infection, will “flatten” or reduce the epidemic curve. For example, one such

model, reported in Emerging Infectious Diseases this week, investigated the effectiveness

of social distancing interventions in a mid-sized city. Modeled interventions included

reducing the number of contacts made by adults greater than 60 years of age, adults 20–59

years of age, and children under 19 years of age for six weeks. The modelers found that

these interventions delay or flatten the epidemic curve and that even modest reductions of




                                               21




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 21 of 100
contacts could reduce the number of new cases and deaths by 20 percent. Notably,

however, when interventions ended, the epidemic rebounded [53].

       34.    The expected future trajectory of Covid-19 depends on a number of factors

including the level of “herd immunity” that has already been achieved by the circulating of

the infection, the extent of social mixing that occurs, and the possibility that SARS-CoV-

2 will be more transmissible in cooler, drier weather.

       35.    First, herd immunity is achieved when enough people in a population have

been infected and developed immunity so that the likelihood that an infectious person will

come into contact with a susceptible person is low. This concept is illustrated in the graphic

below. When an infectious person encounters only susceptible people, he or she can infect

all of them but when most of the people an infectious person encounters are immune,

relatively few people will be infected by that infectious case.

Table 4 Herd Immunity (From
https://www.technologyreview.com/2020/03/17/905244/what-is-herd-immunity-and-can-
it-stop-the-coronavirus/)




       36.    A general rule of thumb is that herd immunity can only be achieved when

the proportion of people in a population who are immune is equal to 1-(1/R0), where R0
                                             22




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 22 of 100
refers to the basic reproductive number of an infectious disease. This term is defined as the

number of people who, on average, will be infected by a single infectious person in an

entirely susceptible population. The basic reproductive number of SARS-CoV-2 is

estimated between two and three, with an average of about 2.6. This means that about 60

percent of the population would need to be immune before we see Covid-19 cases level out

(in the absence of interventions such as social distancing). At present, it is unclear what

proportion of the US population is seropositive (in other words, has evidence of an immune

response to the infection), but no study conducted in the US to date has suggested that more

than 20-30 percent of any specific community is immune and most studies suggest that the

number is closer to 2-3 percent. A recent study from Spain, one of the countries that has

been most affected by the epidemic, found that only 2 percent of the population was

immune [30]. Therefore, it is highly unlikely that, short of a catastrophic increase in

circulating virus, herd immunity will be achieved by November 2020. Furthermore, the

lack of herd immunity is in part due to social distancing that has taken place to date and

this means that as a population, we remain highly vulnerable to epidemic spread.

       37.    Secondly, it is highly likely that with the relaxation of social distancing

measures and the end of “lock-down” the number of social contacts that people make will

increase and that, therefore, the incidence of infection will increase accordingly. There is

a linear relationship between the average number of social contacts individuals make and

the reproductive number of the infection; as social contacts increase, the incidence of

infection will increase proportionately.


                                             23




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 23 of 100
       38.    Third, epidemic spread in the fall and winter could be driven by potential

worsening of the epidemic due to changes in temperature or humidity that may be

associated with higher viral stability with cooler and drier conditions, seasonal changes in

host immunity and/or changes in human behavior (e.g., spending more time indoors). In

the fall and winter, the outdoor air is colder, and the air is drier both indoors and out. For

influenza, laboratory experiments have shown that absolute humidity — the amount of

water vapor in the air — strongly affects viral transmission, with drier conditions being

more favorable [31]. Lab studies on SAR-CoV-1 have also confirmed that viruses are

stable for longer periods in cooler, drier environments [32]. However, multiple recent

studies have suggested that SARS-CoV-2 transmission is possible in many different

climates [33, 34].

       39.    Seasonal differences in transmission are also affected by differences in the

ways people congregate in different seasons. In the fall and winter, people tend to spend

more time indoors with less ventilation and less personal space than they do in the summer.

Schools have been identified as the sites of much transmission of respiratory viruses

including those that cause measles, chicken pox and influenza. [35, 36]. However, to date,

the role of children in the transmission of SARS-CoV-2 is not clear and the relevance of

the timing of school openings is not known. Finally, it is likely that host immunity is

affected by seasonal changes. One hypothesis has focused on melatonin which has some

immune effects and is modulated by the photoperiod [37], which varies seasonally.

Vitamin D levels have also been associated with improved human immune responses -


                                             24




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 24 of 100
these levels depend in part on ultraviolet light exposure which is higher in summer. There

is strong evidence for the possible role of vitamin D supplementation in reducing the

incidence of acute respiratory infection, as documented in a meta-analysis of randomized

trials [38]. To summarize the evidence for seasonal trends in SARS-CoV-2, it is reasonable

to expect that, like other beta-coronaviruses (a family of viruses with shared genetic

characteristics), it may transmit somewhat more efficiently in fall and winter than summer.

Table 5 Possible Covid-19 scenarios [38]




                                            25




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 25 of 100
       40.    These considerations have guided most of the modeling projections on the

expected future trajectory of SARS-CoV-2 spread. The Center for Infectious Disease

Research and Policy (CIDRAP) recently published a document where they drew lessons

from previous influenza pandemics to predict the future trajectory of Covid-19 [39]. They

summarize three different possible scenarios as illustrated in the above figure. In the first

scenario, the first spring wave of Covid-19 that is currently underway will be followed by

a series of repetitive smaller waves that occur through the summer and then consistently

over a one- to two-year period, gradually diminishing sometime in 2021. These waves

would be expected to vary geographically depending on what interventions are in place

and how and when they are relaxed. Depending on the height of the peaks, this could lead

to periodic re-implementation and interruption of social distancing measures over the next

one to two years.

       41.    In the second and most likely scenario, the current first wave of Covid-19

will be followed by a larger wave in the fall or winter of 2020 and one or more smaller

subsequent waves in 2021.

       42.    This pattern is what was seen with the 1918-19 influenza pandemic in which

a small wave began in March 1918 but transmission leveled off during the summer months.

This was followed by a much larger peak which occurred in the fall of 1918 and a third

peak which occurred during the winter and spring of 1919. The 1957-58 and 2009-2010

influenza pandemics followed a similar pattern, with a smaller spring wave followed by a

much larger fall wave [40]. Given the many similarities between how SARS-CoV-2 and


                                             26




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 26 of 100
influenza are spread, it is expected that Covid-19 will behave in a similar way, and most

epidemiologists expect that incidence will increase in the fall and winter months of 2020-

2021.

        43.   In the third scenario proposed by the CIDRAP team, the first wave of Covid-

19 in spring 2020 would be followed by persistent ongoing transmission and disease

incidence without a clear wave pattern. This third scenario might not lead to the

reinstitution of mitigation measures, although cases and deaths will continue to occur

especially in areas where risk factors for disease and death are common.

        44.   Whichever scenario the pandemic follows, it is highly likely that Covid-19

activity will continue for at least another 18 to 24 months, with hot spots arising

periodically in diverse geographic areas. In the period prior to the widespread use of an

effective vaccine, this spread will continue to lead to serious disease and death in at-risk

groups As the pandemic wanes, it is likely that SARS-CoV-2 will continue to circulate at

lower levels in the human population and will synchronize to a seasonal pattern with

diminished severity over time, as other coronaviruses, such as the beta-coronaviruses OC43

and HKU1, [41] and past pandemic influenza viruses have done.




                                            27




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 27 of 100
       45.    I was asked to describe the Covid-19 situation in North Carolina.

Table 6 County-specific Covid-19 prevalence for North Carolina by May 21, 2020. (from
https://covid19.ncdhhs.gov/)




       46.    To assess the risk of serious disease given a Covid-19 infection, we can turn

to the existing data on the prevalence of specific risk factors in the state. The CDC has

documented that 33 percent of North Carolinians are obese and an additional 35 percent

are overweight; 35 percent have a diagnosis of high blood pressure and 13.1 percent have

diagnosed diabetes mellitus [45, 46, 47]. 16.3 percent of the state’s population is 65 years

old or over [48].    It is useful to compare the prevalence of different co-morbidities

associated with poor outcomes in North Carolina to other states. The figures below give

county-level rates of hospitalizations for coronary heart disease and hypertension

demonstrating that North Carolina has comparatively high rates of these diseases and the

age distribution of the population.

       47.    It is useful to compare the prevalence of different co-morbidities associated

with poor outcomes in North Carolina to other states. The figures below give county-level

rates of hospitalizations for coronary heart disease and hypertension demonstrating that

                                            28




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 28 of 100
North Carolina has comparatively high rates of these diseases and the age distribution of

the population.


Table 7. Rates of hypertension and Coronary Heart Disease Nationally. From
(https://www.medrxiv.org/content/10.1101/2020.04.08.20058248v1)




       48.    The Kaiser Family Foundation has developed a method to estimate the

proportion of a state’s population at elevated risk for serious Covid-19 illness [49]. Using

data from the CDC’s 2018 Behavioral Risk Factor Surveillance System (BRFSS), they

estimated the total number of at-risk adults by state—based on the revised definition from

the CDC—of adults who are at higher risk of serious illness if they get infected with

coronavirus. The relevant factors include ages 65 or older, heart disease, chronic

obstructive pulmonary disease (COPD), uncontrolled asthma, diabetes, or a BMI greater

than 40. Based on this analysis, 39% of adults over age 18 in North Carolina are at risk for

serious disease with older adults making up 54.2% of those at high risk.
                                            29




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 29 of 100
Table 8 CCVI Score components [48]




       49.      In another nation-wide assessment of risk, the Surgo Foundation has

developed a Covid-19 community vulnerability index (the CCVI) to identify communities

at especially high risk of being affected by Covid-19 [50]. The CCVI combines indicators

specific to Covid-19 with the CDC’s social vulnerability index, which measures the

expected negative impact of any type of disaster. The indicators are based on the themes

listed below.

       50.      On this scale, North Carolina scored a 98 out of 100 with 100 being the most

vulnerable. It ranked second among the states on this measure, mostly because its high

(poor) score in the area of healthcare system factors. These data suggest that in the event

of further spread of Covid-19, North Carolina may experience higher levels of disease,

disability and death than other states experiencing the same amount of transmission.

       51.      I was asked if herd immunity, progress in vaccine development or the

development of drugs to treat Covid-19 will alter the expected course of the Covid-19
                                             30




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 30 of 100
pandemic in the United States and specifically North Carolina. To date, the proportion

of the population that is likely to be immune is far less than that that required to achieve

herd immunity. This is unlikely to change significantly before November. Although recent

studies of the temporal trajectories of the appearance of SARS-CoV-2 antibodies show that

most people who are infected with the virus do develop an antibody-mediated immune

response, it is not yet clear whether this response is adequate to protect people from future

infection or for how long it might be protective. Other coronaviruses, such as those that

cause colds, are known to provide protection for periods of approximately one year and

this experience has led most Covid-19 experts to accept the “educated guess” that after

being infected with SARS-CoV-2, most individuals will have an immune response which

will offer some protection over the medium term — at least a year — and then its

effectiveness might decline. Until there is empirical evidence of how well-protected

previously infected people are in the future, there is no way to confirm or deny the existence

of long-term immunity.

       52.    An effective vaccine is extremely unlikely to have been developed, tested

and widely distributed before November. Vaccine development has proceeded at an

unprecedented pace. More than 110 candidate vaccines are under development. A number

of companies and research teams already have candidate vaccines that are either in human

trials (eight have started) or close to ready to trial in humans. The most advanced of these

seems to be the ChAdOx1 nCoV-19 vaccine being developed by a group in Oxford,

England. The speed with which these vaccines are being developed is partly due to the fact


                                             31




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 31 of 100
that a great deal of work was done on a SARS-CoV-1 vaccine after the 2002 epidemic and

some of that work can be applied to this organism.

       53.    Despite this extraordinarily rapid progress, it is important to realize that the

usual time frame from development to widespread use of a vaccine is over ten years. New

vaccines require a complex set of trials to establish safety, immunogenicity, optimal

dosing, etc. Phase 1 trials are usually conducted in small groups of healthy volunteers and

are designed to establish whether serious adverse effects occur with escalating doses of the

agent and whether the vaccine produces the expected immune response. Phase 2 trials are

designed to replicate Phase 1 results in a more diverse population of volunteers, to assess

whether the expected immune response is generated, and to test different vaccine

schedules. Once safety, immunogenicity and optimal dosing are established, Phase 3

studies are conducted to determine vaccine efficacy. Phase 3 studies are usually much

larger than phase 1 or 2 studies and are conducted in people at risk for the infection in

question. So the time frame of these trials depends on the actual incidence of infection and

is expected to be shorter in regions with very high rates of disease. The completion of all

three steps is required for a vaccine to be approved by the FDA. Once a vaccine is

approved, it must then be manufactured at a scale that will provide adequate coverage for

a large population.

       54.    The White House has recently announced an initiative, “Operation Warp

Speed,” to expedite the development of a vaccine that will be available to the US

population. Although many scientists question the timeline proposed by the project, the


                                             32




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 32 of 100
goal is to speed up the development and production of a vaccine so that 100 million doses

are available in November of 2020 and the remaining 200 million doses needed to

vaccinate the US population are ready by early 2021. Thus, even in the most optimistic

scenario, it is highly unlikely that a vaccine will have been distributed and had time to

induce an immune response in a significant number of Americans by November 3, 2020.

       55.    Although new and repurposed drugs are being tested and some may be found

to be helpful in treating severe Covid-19, this is unlikely to have a major impact on the

transmission of the virus and the risk of severe disease or death by November 2020. A

number of antiviral drugs are currently being developed and other existing drugs are being

“repurposed” as potential therapies for Covid-19. The hope is that these drugs will reduce

the rate of death and severe disease in people who are treated with them. As of mid-April,

the FDA website had listed 72 active and 211 planned Covid-19 drug trials and almost

1000 drug-development proposals have been submitted to the agency. To date, only

Remdesivir has been shown in a major, randomized control trial to reduce the duration of

illness in Covid-19 patients. In that study, Remdesivir reduced the median time to recovery

in hospitalized patients with advanced Covid-19 disease and lung involvement from 15

days for those who received placebo to 11 days for patients treated with Remdesivir [51].

The researchers also noted a survival benefit (which was not “statistically significant”) with

the Remdesivir group experiencing an 8.0 percent mortality rate compared to 11.6 percent

for the placebo group. This suggests that even with the approval of the drugs that have been




                                             33




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 33 of 100
found to be effective in clinical trials, people with severe Covid-19 are at risk for death as

well as the long-term effects of lung damage and other sequelae of infection detailed above.

              I declare under penalty of perjury that the foregoing is true and correct.

                     Executed this 2nd day of June, 2020.




              Megan Murray, MD, MPH, ScD




                                             34




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 34 of 100
                                 REFERENCES

1. Coronaviridae Study Group of the International Committee on Taxonomy of
    Viruses. The species Severe acute respiratory syndrome-related coronavirus:
    classifying 2019-nCoV and naming it SARS-CoV-2. Nat Microbiol.
    2020;5(4):536‐544. doi:10.1038/s41564-020-0695-z
2. Andersen, K.G., Rambaut, A., Lipkin, W.I. et al. The proximal origin of SARS-
    CoV-2. Nat Med 26, 450–452 (2020). https://doi.org/10.1038/s41591-020-0820-9
3. Zhang, H., Penninger, J.M., Li, Y. et al. Angiotensin-converting enzyme 2
    (ACE2) as a SARS-CoV-2 receptor: molecular mechanisms and potential
    therapeutic target. Intensive Care Med 46, 586–590 (2020).
    https://doi.org/10.1007/s00134-020-05985-9
4. https://doi.org/10.1002//path.5471.
5. https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
6. https://www.who.int/health-topics/coronavirus#tab=tab_1
7. Wang D, Hu B, Hu C, et al. Clinical Characteristics of 138 Hospitalized Patients
    With 2019 Novel Coronavirus–Infected Pneumonia in Wuhan,
    China. JAMA. 2020;323(11):1061–1069. doi:10.1001/jama.2020.1585
8. Wu C, Chen X, Cai Y, et al. Risk Factors Associated With Acute Respiratory
    Distress Syndrome and Death in Patients With Coronavirus Disease 2019
    Pneumonia in Wuhan, China [published online ahead of print, 2020 Mar
    13]. JAMA Intern Med. 2020;e200994. doi:10.1001/jamainternmed.2020.0994
9. Chen T, Wu D, Chen H, et al. Clinical characteristics of 113 deceased patients
    with coronavirus disease 2019: retrospective study [published correction appears
    in BMJ. 2020 Mar 31;368:m1295]. BMJ. 2020;368:m1091. Published 2020 Mar
    26. doi:10.1136/bmj.m1091
10. Arentz M, Yim E, Klaff L, et al. Characteristics and Outcomes of 21 Critically Ill
    Patients With COVID-19 in Washington State [published online ahead of print,
    2020 Mar 19]. JAMA. 2020;323(16):1612‐1614. doi:10.1001/jama.2020.4326
11. Cao J, Tu WJ, Cheng W, et al. Clinical Features and Short-term Outcomes of 102
    Patients with Corona Virus Disease 2019 in Wuhan, China [published online
    ahead of print, 2020 Apr 2]. Clin Infect Dis. 2020;ciaa243.
    doi:10.1093/cid/ciaa243
12. Basu-Ray I, Soos MP. Cardiac Manifestations Of Coronavirus (COVID-19)
    [Updated 2020 Apr 12]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls
    Publishing; 2020 Jan. https://www.ncbi.nlm.nih.gov/books/NBK556152/
13. Danzi GB, Loffi M, Galeazzi G, Gherbesi E. Acute pulmonary embolism and
    COVID-19 pneumonia: a random association?. Eur Heart J. 2020;41(19):1858.
    doi:10.1093/eurheartj/ehaa254
14. Zhang Y, Xiao M, Zhang S, et al. Coagulopathy and Antiphospholipid Antibodies
    in Patients with Covid-19. N Engl J Med. 2020;382(17):e38.
    doi:10.1056/NEJMc2007575

                                        35




Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 35 of 100
15. Klok FA, Kruip MJHA, van der Meer NJM, et al. Incidence of thrombotic
    complications in critically ill ICU patients with COVID-19 [published online
    ahead of print, 2020 Apr 10]. Thromb Res. 2020;S0049-3848(20)30120-1.
    doi:10.1016/j.thromres.2020.04.013
16. Bridwell R, Long B, Gottlieb M. Neurologic complications of COVID-19
    [published online ahead of print, 2020 May 16]. Am J Emerg Med.
    2020;10.1016/j.ajem.2020.05.024. doi:10.1016/j.ajem.2020.05.024
17. Alunno A, Carubbi F, Rodríguez-Carrio J. Storm, typhoon, cyclone or hurricane in
    patients with COVID-19? Beware of the same storm that has a different
    origin. RMD Open. 2020;6(1):e001295. doi:10.1136/rmdopen-2020-001295
18. Salehi S, Abedi A, Balakrishnan S, Gholamrezanezhad A. Coronavirus Disease
    2019 (COVID-19): A Systematic Review of Imaging Findings in 919 Patients
    [published online ahead of print, 2020 Mar 14]. AJR Am J Roentgenol. 2020;1‐7.
    doi:10.2214/AJR.20.23034
19. Stam HJ, Stucki G, Bickenbach J. Covid-19 and Post Intensive Care Syndrome: A
    Call for Action. J Rehabil Med. 2020;52(4):jrm00044. Published 2020 Apr 15.
    doi:10.2340/16501977-2677
20. Onder G, Rezza G, Brusaferro S. Case-Fatality Rate and Characteristics of
    Patients Dying in Relation to COVID-19 in Italy. JAMA. 2020;323(18):1775–
    1776. doi:10.1001/jama.2020.4683
21. Richardson S, Hirsch JS, Narasimhan M, et al. Presenting Characteristics,
    Comorbidities, and Outcomes Among 5700 Patients Hospitalized With COVID-19
    in the New York City Area. JAMA. Published online April 22, 2020.
    doi:10.1001/jama.2020.6775
22. The OpenSafely Collaborative.
    https://www.medrxiv.org/content/10.1101/2020.05.06.20092999v1
23. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
    minorities.html
24. van Doremalen N, Bushmaker T, Morris DH, et al. Aerosol and Surface Stability
    of SARS-CoV-2 as Compared with SARS-CoV-1. N Engl J Med.
    2020;382(16):1564‐1567. doi:10.1056/NEJMc2004973
25. Hamner L, Dubbel P, Capron I, et al. High SARS-CoV-2 Attack Rate Following
    Exposure at a Choir Practice - Skagit County, Washington, March 2020. MMWR
    Morb Mortal Wkly Rep. 2020;69(19):606‐610. Published 2020 May 15.
    doi:10.15585/mmwr.mm6919e6
26. Park M, Cook AR, Lim JT, Sun Y, Dickens BL. A Systematic Review of COVID-
    19 Epidemiology Based on Current Evidence. J Clin Med. 2020;9(4):967.
    Published 2020 Mar 31. doi:10.3390/jcm9040967
27. Arons MM, Hatfield KM, Reddy SC, et al. Presymptomatic SARS-CoV-2
    Infections and Transmission in a Skilled Nursing Facility [published online ahead
    of print, 2020 Apr 24]. N Engl J Med. 2020;NEJMoa2008457.
    doi:10.1056/NEJMoa2008457

                                       36




Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 36 of 100
28. https://news.gallup.com/opinion/gallup/308444/americans-social-contacts-during-
    covid-pandemic.aspx
29. https://www.ucsf.edu/news/2020/05/417356/initial-results-mission-district-covid-
    19-testing-announced
30. Personal communication from Miguel Hernan of the Epicos study.
31. Eriko Kudo, Eric Song, Laura J. Yockey, Tasfia Rakib, Patrick W. Wong, Robert
    J. Homer, Akiko Iwasaki. Low ambient humidity impairs barrier function and
    innate resistance against influenza infection. Proceedings of the National Academy
    of Sciences, May 13, 2019; DOI: 10.1073/pnas.1902840116
32. Miyu Moriyama, Walter J. Hugentobler, Akiko Iwasaki, Seasonality of
    Respiratory Viral Infections. Annual Review of Virology 2020 7:1
33. Luo w, Majumder MS, Liu D, Poirier C, ] Mandl KD, Lipsitch M,
    Mauricio Santillana, The role of absolute humidity on transmission rates of the
    COVID-19 outbreak,
    https://www.medrxiv.org/content/10.1101/2020.02.12.20022467v1
34. Xie J, Zhu Y. Association between ambient temperature and COVID-19 infection
    in 122 cities from China. Sci Total Environ. 2020;724:138201.
    doi:10.1016/j.scitotenv.2020.138201
35. Jackson C, Vynnycky E, Mangtani P. The Relationship Between School Holidays
    and Transmission of Influenza in England and Wales. Am J Epidemiol.
    2016;184(9):644‐651. doi:10.1093/aje/kww083
36. Luca, G.D., Kerckhove, K.V., Coletti, P. et al. The impact of regular school
    closure on seasonal influenza epidemics: a data-driven spatial transmission model
    for Belgium. BMC Infect Dis 18, 29 (2018). https://doi.org/10.1186/s12879-017-
    2934-3
37. Silvestri, M., Rossi, G.A. Melatonin: its possible role in the management of viral
    infections-a brief review. Ital J Pediatr 39, 61 (2013).
    https://doi.org/10.1186/1824-7288-39-61
38. Martineau AR, Jolliffe DA, Hooper RL, et al. Vitamin D supplementation to
    prevent acute respiratory tract infections: systematic review and meta-analysis of
    individual participant data. BMJ. 2017;356:i6583. Published 2017 Feb 15.
    doi:10.1136/bmj.i6583
39. Covid-19. The Cidrap View.
    https://www.cidrap.umn.edu/sites/default/files/public/downloads/cidrap-covid19-
    viewpoint-part1_0.pdf
40. Saunders-Hastings PR, Krewski D. Reviewing the History of Pandemic Influenza:
    Understanding Patterns of Emergence and Transmission. Pathogens. 2016;5(4):66.
    Published 2016 Dec 6. doi:10.3390/pathogens5040066
41. Kissler SM, Tedijanto C, Goldstein E, Grad YH, Lipsitch M. Projecting the
    transmission dynamics of SARS-CoV-2 through the postpandemic
    period. Science. 2020;368(6493):860‐868. doi:10.1126/science.abb5793
42. https://covid19.ncdhhs.gov/dashboard

                                        37




Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 37 of 100
43. https://www.tysonfoods.com/news/news-releases/2020/5/tyson-foods-inc-releases-
    results-covid-19-testing-wilkesboro-nc-plant
44. https://www.ncdps.gov/our-organization/adult-correction/prisons/prisons-info-covid-
    19#data
45. https://www.cdc.gov/obesity/data/index.html
46. https://www.cdc.gov/bloodpressure/maps_data.htm
47. http://main.diabetes.org/dorg/PDFs/Advocacy/burden-of-diabetes/north-
    carolina.pdf
48. https://www.census.gov/quickfacts/geo/chart/US/AGE775218
49. https://www.kff.org/coronavirus-covid-19/issue-brief/state-data-and-policy-
    actions-to-address-coronavirus/
50. https://precisionforcovid.org/ccvi
51. Beigel JH, Tomashek KM, Dodd LE, et al. Remdesivir for the Treatment of
    Covid-19 - Preliminary Report [published online ahead of print, 2020 May 22]. N
    Engl J Med. 2020;10.1056/NEJMoa2007764. doi:10.1056/NEJMoa2007764
52. The airborne lifetime of small speech droplets and their potential importance in
    SARS-CoV-2 transmission. Valentyn Stadnytskyi, Christina E. Bax, Adriaan Bax,
    Philip Anfinrud. Proceedings of the National Academy of Sciences May 2020,
    202006874; DOI: 10.1073/pnas.2006874117
53. Matrajt L, Leung T. Evaluating the effectiveness of social distancing interventions
    to delay or flatten the epidemic curve of coronavirus disease. Emerg. Infect. Dis.
    2020 Aug. https://doi.org/10.3201/eid2608.201093
54. https://www.census.gov/library/stories/2019/04/behind-2018-united-states-
    midterm-election-turnout.html




                                          38




Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 38 of 100
                  Harvard Medical School/Harvard School of Dental Medicine
                                     Curriculum Vitae

Date                 May 2020
Prepared:
Name:                MEGAN MURRAY
Office               Harvard Medical School
Address:
                     641 Huntington Avenue, 4A07
                     Boston, MA 02115
Home                 21 Prince Street
Address:
                     Cambridge, MA 02139
Work Phone:          (617) 432-2781
Work Email:          megan_murray@hms.harvard.edu
Work FAX:            (617) 432-2565
Place of Birth:      Minnesota

Education

1980              AB                    Philosophy                      Dartmouth College,
                  Magna cum laude                                       Dartmouth, NH

1990              MD                    Medicine                        Harvard Medical School,
                                                                        Boston, MA

1997              MPH                   Public Health                   Harvard School of Public
                                                                        Health, Boston, MA

2001              ScD                   Epidemiology (James Robins)     Harvard School of Public
                                                                        Health, Boston, MA

Postdoctoral Training

1990-1991         Internship            Internal Medicine               Massachusetts General
                                                                        Hospital, Harvard Medical
                                                                        School, Boston, MA

1991-1993         Residency             Internal Medicine               Massachusetts General
                                                                        Hospital, Harvard Medical
                                                                        School, Boston, MA
                                              39




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 39 of 100
 1993-1997     Fellowship               Infectious Disease           Massachusetts General
                                                                     Hospital, Harvard Medical
                                                                     School, Boston, MA
Faculty Academic Appointments

 1997-2006     Instructor in Medicine   Medicine                     Harvard Medical School

 1999-2000     Research Associate       Epidemiology                 Harvard School of Public
                                                                     Health

 2001-2007     Assistant Professor      Epidemiology                 Harvard School of Public
                                                                     Health

 2004-         Associate                                             Broad Institute,
                                                                     Cambridge, MA

 2006-2009     Assistant Professor      Medicine                     Harvard Medical School

 2007-2013     Associate Professor      Epidemiology                 Harvard School of Public
                                                                     Health

 2009-2012     Associate Professor      Medicine                     Harvard Medical School


 2012-         Professor                Global Health and Social     Harvard Medical School
                                        Medicine

 2013-         Professor                Epidemiology                 Harvard T.H. Chan School
                                                                     of Public Health

 2017-         Ronda Stryker and        Global Health and Social     Harvard Medical School
               William Johnston         Medicine
               Professor of Global
               Health

Appointments at Hospitals/Affiliated Institutions

 01/98-09/02   Clinical Assistant in    Dept. of Internal Medicine   Massachusetts General
               Medicine                                              Hospital

 09/02-09/06   Assistant in Medicine    Dept. of Internal Medicine   Massachusetts General
                                                                     Hospital


                                             40




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 40 of 100
09/06-02/08   Assistant Physician    Dept. of Internal Medicine   Massachusetts General
                                                                  Hospital

02/08-09/10   Consultant (Medicine   Dept. of Internal Medicine   Massachusetts General
              Services)                                           Hospital




                                          41




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 41 of 100
Other Professional Positions

 Year          Position Title               Institution                        Level of effort
 1980-1984     Refugee Camp Coordinator     Intergovernmental Committee for
                                            Migration, Phanat Nikhom, Thailand

 1984          Public Health Educator       Matanyok Rural Training Project,
                                            Rift Valley, Kenya

 2004-         Research Director            Partners In Health, Boston           36 days per year


Major Administrative Leadership Positions
Local
 2007-         Director of Research                        Division of Global Health Equity, Brigham
                                                           and Women’s Hospital and Partners In
                                                           Health, Boston, MA
 2010-         Director                                    Research Core, Department of Global
                                                           Health and Social Medicine, Harvard
                                                           Medical School, Boston, MA
 2012-2013     Member                                      Executive Leadership Team, Global Health
                                                           Delivery Partnership, Harvard Medical
                                                           School, Brigham and Women’s Hospital
                                                           and Partners In Health, Boston, MA
Committee Service
Local
 1986-1990     Curriculum Committee                        Harvard Medical School
                                                           Member

 2001-         Infectious Disease-Epidemiology Graduate    Harvard School of Public Health
               Admissions Committee                        Member

 2003-2005     Faculty Council                             Harvard School of Public Health
                                                           Member

 2004-         Steering Committee for the Residency in     Brigham and Women’s Hospital
               Global Health                               Member

 2005-         Human Subjects Committee                    Harvard School of Public Health
                                                           Member

 2005          Task Force on Women in Sciences and         Harvard University, Cambridge, MA
               Engineering                                 Member


                                            42




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 42 of 100
2006        President’s Task Force on Avian Influenza   Harvard University
                                                        Member

2006        Search Committee for Dean of Educational    Harvard School of Public Health
            Programs                                    Member

2007        Epidemiology Curriculum Committee           Harvard School of Public Health
                                                        Member

2007        Search Committee for Compliance Officer     Harvard School of Public Health
                                                        Member

2007        Search Committee for Assistant Professor in Brigham and Women’s Hospital
            the Division of Social Medicine and Health Member
            Inequalities

2008        Search Committee for Assistant Professor in Harvard School of Public Health
            Infectious Disease Epidemiology             Member

2009        Search Committee for Assistant Professor in Harvard School of Public Health
            Infectious Disease Epidemiology             Chair

2010        Global Health Epidemiology Committee        Harvard School of Public Health
                                                        Member

2010-2011   Strategic Leadership Team                   Brigham and Women’s Hospital
                                                        Member (Co-Chair Community
                                                        Engagement Mission Area)

2012        Ad Hoc Committee to Evaluate Professorial   Harvard Medical School
            Candidate                                   Member

2012-2016   Professor of Population Medicine Search     Harvard Pilgrim Health Care Institute
            Committee                                   Member

2012        Ad Hoc Evaluation of Professorial           Harvard Medical School
            Appointment Committee                       Member

2012        Global Health Instructor Search Committee   Harvard Medical School
                                                        Co-chair

2014-2016   Pershing Square Professorship in Global     Harvard Medical School
            Health Search Committee                     Chair

2015        Search Committee for Professor of           Harvard Medical School
            Biomedical Informatics                      Member
                                          43




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 43 of 100
 2016-        Department of Biomedical Informatics      Harvard Medical School
              Executive Committee                       Member

 2016-        Committee on Promotions, Reappointments, Harvard Medical School
              and Appointments (P&R)                   Member

 2018-2019    Dean’s Innovation Grants Review           Harvard Medical School
              Committee                                 Member

 2018-2019    Therapeutics Planning Foundry Committee   Harvard Medical School
                                                        Member

 2019-        Center for Computational Biomedicine      Harvard Medical School
              (CCB) Advisory Committee                  Member

 2019-        Faculty Council                           Harvard Medical School/Harvard School of
                                                        Dental Medicine
                                                        Member

 2020-        Ariadne Spark Grant Review Committee      Harvard Medical School
                                                        Member

 2020-        Massachusetts Consortium on Pathogen      Harvard Medical School
              Readiness (MassCPR) Working Group on      Co-Lead
              Epidemiology


National and International
 2005-2007     Committee on Infectious Diseases among    Institute of Medicine, Washington, DC
               Gulf War Veterans                         Member

 2006-2010    IHR Roster of Experts in Modeling          World Health Organization, Geneva,
              Analytical Epidemiology                    Switzerland

 2007-2009    Global Task on XDR Tuberculosis            World Health Organization

 2007         External Review Committee for TB Program Montreal Chest Institute, McGill University
                                                       Montreal, Canada
                                                       Member

 2008-2011    STAG (Strategic and technical advisory     World Health Organization
              group) TB                                  Member



                                           44




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 44 of 100
 2008          39th Union World Conference 2008            International Union TB and Lung Disease
               Drug Resistance /MDR-TB management II       Paris, France, Coordinator

 2009          Panel to Review the DST/NRF Centre of       National Research Foundation, Pretoria,
               Excellence for Biomedical TB Research       South Africa, Convener

 2009-2010     Expert Panel on Tuberculosis and Diabetes   Union of TB and Lung Disease and World
                                                           Diabetes Federation
                                                           Member

 2010-2015     Advisory Group to Fogarty Grant             Member
                                                           Public Health Research Institute
                                                           New Jersey

 2010-         Working Group on New Diagnostics            Member,
                                                           Stop TB Partnership
                                                           Geneva, Switzerland

 2013-2014     Millennium Villages Project Independent     Member
               Expert Group Meetings                       Earth Institute, Columbia University
                                                           Millennium Development Goals Centre
                                                           West and Central Africa
                                                           Dakar, Senegal

 2013-2014     External Advisory Committee on              Member
               Tuberculosis                                Gates Foundation
                                                           New York City, NY

 2016-         Critical Path to TB Drug Regimens (CPTR)    Member
               Initiative


Professional Societies
 1995-         Infectious Disease Society of America       Member

 1997-         Society for Epidemiologic Research          Member

 2007-         International Union of TB and Lung          Member
               Disease

 2007-         Global Health Council                       Member

 2009-         American Society for Tropical Medicine      Member



                                             45




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 45 of 100
Grant Review Activities
 2004        Fogarty International Center/NIH Study       NIH, Bethesda, MD
             Section ZRG1 ICP-3(03)                       Member

2005          Improving Tuberculosis Control in Africa;   Wellcome Trust Review
              Mathematical Modeling of Intervention       London, England
              Trials                                      Member

2008          Postdoctoral Program Review for             Royal Netherlands Academy of Arts and
              Indonesian PhDs                             Sciences (KNAW), Amsterdam, Holland
                                                          Referee

2008          Center for AIDS Research Scholar and        Harvard School of Public Health
              Feasibility Scientific Reviewer Committee   Member

2009, 2010    Center for Scientific Review/NIH study      NIH
              section l ZRG1 IDM-P 50 R                   Ad hoc Member

2009-2016     Center for Scientific Review/NIH Study      NIH
              Section on Clinical Research and Field      Permanent Member
              Studies of Infectious Diseases (CRFS)

2009          Wellcome Trust                              Ad hoc Reviewer
              London, England

2010          National Science Foundation                 Ad hoc Reviewer
              South Africa


2012          Center for Scientific Review/NIH Study      NIH
              Section ZRG1 AARR-K (52)                    Ad-hoc Member
2015          Center for Scientific Review/NIH Study      NIH
              Section ZRG1 IMST-K (50)S                   Ad-hoc Member
2017          Center for Scientific Review/NIH Study      NIH
              Section ZAI1 LG-M (M1)                      Ad-hoc Member
              NIAID Clinical Trial Implementation
              Cooperative Agreement (U01/R01)

2018          Center for Scientific Review/NIH Clinical   NIH
              Research and Field Studies of Infectious    Ad-hoc Member
              Diseases [CRFS] Study Section ZRG1 IDM-R
              (02)



                                            46




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 46 of 100
 2019          Center for Scientific Review/NIH Study     NIH
               Section ZRG1 IDM-R (50)                    Ad-hoc Member



Editorial Activities
Ad hoc Reviewer

Science
Nature Medicine
New England Journal Medicine
Lancet
Lancet Infectious Diseases
Lancet Pulmonary Medicine
Epidemiology
American Journal of Epidemiology
International Journal of Tuberculosis and Lung Diseases
British Medical Journal
British Medical Journal, Global Health
Emerging Infectious Diseases
PLoS Medicine
PLoS Pathogens
PLoS One
Scandinavian Journal of Infectious Disease
Journal of the American Medical Association
American Journal Respiratory and Critical Care Medicine
Journal of Clinical Microbiology
Antimicrobial Agents and Chemotherapy
PNAS (Proceedings of the National Academy of Sciences)
Bulletin of the World Health Organization
Clinical Infectious Disease
Journal Infectious Disease
Annals of Internal Medicine
American Journal of Tropical Medicine and Hygiene
Royal Society Proceedings B
BMC Medicine
BMC Genomics
BMC Public Health
BMC Biology
BMC Health Services
Interface
Epidemics
Royal Society Open Science

                                             47




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 47 of 100
mBio


Other Editorial Roles
2004-        Member of Editorial Board           European Journal of Epidemiology

2005-2012    Associate Editor                    International Journal of TB and Lung
                                                 Disease

2009-        Associate Editor                    PLOS Medicine

Honors and Prizes
 1980        Dartmouth General           Dartmouth College
             Fellowship

 1990         Aesculupian Society        Harvard Medical School

 1990         Paul Dudley White          Harvard Medical School
              Fellowship

 1996         Howard Hughes Post-        Howard Hughes Medical
              Doctoral Research          Institute
              Fellowship

 1997         Tapplin Fellowship Award   Harvard School of Public
                                         Health

 2001         Teaching Award             School of Public Health,
                                         Boston University

 2002         Teaching Award             Harvard School of Public
                                         Health

 2004         Ellison Senior Scholar     Ellison Medical Foundation

 2008         Recognition Award          Harvard School of Public
                                         Health

 2010         Nominated for Mentorship   Harvard Medical School
              Award

 2010-11      Landolt Chair              Ecole Polytechnique
                                         Federale de Lausanne

Report of Funded and Unfunded Projects
                                         48




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 48 of 100
Funding Information

Past

1997-2003    Molecular epidemiology of tuberculosis
             NIH/NIAID 1K08AI001430-01
             PI
             This study explored the use of molecular epidemiologic data for epidemiologic inference
             and evolutionary studies of M. tuberculosis.

2000-2003    Population-based investigations of tuberculosis
             NIH R01AI046669
             Co-investigator
             In this project, population-based genetic studies of human specimens were used to
             determine the clinical consequences of mutations in genes associated with bacterial
             antibiotic resistance and virulence.

2002-2005    Transmissibility and fitness of drug-resistant TB, Sverdlovsk
             WHO T9-181-270
             PI
             This project assessed epidemiologic risk factors for TB drug resistance, identified locally
             prevalent drug-resistance profiles, used molecular epidemiological analyses to measure
             association between clustering and specific drug-resistance mutations, and assessed
             demographic distribution of drug resistance in prison and local community, evaluating
             extent of transmission between the two groups.

2003-2005    INH resistance in Beijing/W Isolates of M. tuberculosis
             NIH R21 AI055800
             Co-investigator
             This project sought to identify risk factors associated with Isoniazid resistance which may
             be pathogen and/or host- specific and which may lead to acquisition of MDR-TB, after
             controlling for compliance.

2003-2005    Decision analysis for TB control
             Bill Melinda Gates Foundation
             Co-investigator
             This project developed a decision-analytic model that could be used with data from
             different countries to assess the potential benefits, costs, and cost-effectiveness of the full
             range of policy options for dealing with MDR-TB, including preventive therapy, active
             case finding, diagnostic testing and treatment.

2004-2009    Curriculum in Emerging Infectious Diseases
             NIH/NIGMS K073000-04
             PI ($363,933)


                                              49




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 49 of 100
            This project aimed to develop and implement a core course in transmission dynamics of
            emerging infectious diseases, taking an interdisciplinary approach that incorporates case-
            based seminars and short courses.

2005-2007   Evaluation of a community based HIV-TB adherence support program in a government
            ARV-rollout site in KwaZulu-Natal, South Africa
            Harvard University Center for AIDS Research
            Co-investigator
            This study evaluated the feasibility of community-based adherence support program
            designed to improve HIV/AIDS and TB outcomes among a cohort of HIV patients in a
            government ARV treatment program.

2006-2007   Ferroportin Polymorphisms and Tuberculosis Susceptibility
            William F. Milton Fund/Harvard Medical School
            PI
            This study assessed the association between Ferroportin (FPN1) mutations, iron intake and
            TB susceptibility in South Africa.

2006-2010   Macrophage Iron Metabolism and Tuberculosis Infection
            NIH/NIAID R21 AI068077-01
            PI ($271,375)
            We elucidated the role of host macrophage iron status on the growth of M. tuberculosis
            and explored the impact of iron and ferroportin status on cellular immune function.

2006-2011   Epidemiology of Multidrug-Resistant Tuberculosis in Peru
            NIH/NIAID R01 A1057786-01A2
            Co-investigator
            The goal of this project is to provide new knowledge about the transmission dynamics of
            multidrug-resistant tuberculosis in a high TB-burden area in Peru and will measure within-
            household transmission of various strains of TB, assess the impact of socio-demographic
            and clinical confounders and risk modifiers, and measure associations between specific
            resistance mutations and phenotypes.

2007-2009   A Postmortem Study of the Burden of MDR and XDR Tuberculosis Among Adult
            Inpatient in KZN Deaths Occurring at Edendale Hospital Kwazulu-Natal South Africa
            Massachusetts General Hospital
            PI ($60,050)
            This study estimated the burden of tuberculosis among seriously ill individuals in KZN and
            measured the proportion of TB among these patients which is drug-resistant by conducting
            postmortem tests at Edendale Hospital KZN.

2007-2014   Epidemiology and Transmission Dynamics of MDR/XDR Tuberculosis
            NIH/NIAID U19 A1076217
            PI ($13,422,751)
            We conducted a series of linked interdisciplinary research projects focused on the
            emergence and transmission of multidrug and extensively drug resistant TB: a cohort
                                           50




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 50 of 100
            study of host and microbial factors associated with MDR and XDR TB in Lima, Peru; a
            study characterizing M. tuberculosis strain diversity and its contribution to the emergence
            and spread of MDR; and a study using epidemic and individual predictive models to
            support public health policy and clinical decision-making for MDR and XDR TB.

2009        Systematic Reviews of Diabetes and Tuberculosis Interactions
            PI ($25,000)
            International Union of TB and Lung Disease
            We evaluated the links between TB and diabetes by conducting a series of systematic
            reviews and meta-analyses.

2009-2012   Bioaerosols Production and Influenza Study
            Pulmatrix Inc.
            PI ($348,393)
            The project measured the particle production in persons diagnosed with active influenza,
            measured the quantity and size distribution of influenza virus particles generated and
            exhaled by persons infected with influenza during normal tidal breathing, and measured
            the secondary attack rate of influenza within their households.

2009-2013   Treat TB: Technology, Research, Education and Technical Assistance for TB
            USAID (subcontract through International Union against TB and Lung Disease)
            Co-investigator
            The subproject aims were to develop a modeling tool to assist national policy-makers in
            selecting the appropriate tests and strategies for the diagnosis of tuberculosis in specific
            types of epidemiological settings, with an emphasis on low- and middle-income countries,
            taking into account a variety of modifying factors including drug resistance and HIV.

2009-2014   Strengthening and Studying Community Based Integrated Primary Health Care Systems in
            Rural Rwanda
            Doris Duke Foundation
            Co-investigator
            The PHIT Partnership strengthened integrated primary health care delivery in Rwanda. The
            Partnership deployed a care-based intervention, conduct implementation research to
            generate data for ongoing monitoring, evaluation, and quality improvement of the
            intervention.

2009-2014   MIDAS Center for Communicable Disease Dynamics
            NIH/NIGMS U54 GM088558-01
            Co-investigator
            This project advanced the quantitative study of communicable diseases through
            training/education, transdisciplinary research, and public health policy and will develop
            statistical and novel modeling methods, train mathematical modelers, perform outreach,
            and develop software for the analysis of communicable disease data.

2012-2013   Identification of GyrA/B Mutations that Predict Fluoroquinolone Resistant TB
                                           51




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 51 of 100
             Harvard University Center for AIDS Research
             Co-investigator
             This project evaluated the correlation between newly-developed molecular genetic
             probes that can detect mutations in the gryA and gryB genes of tuberculosis which may
             render them more resistant to first and later generation quinolones.

2013-2014    African Health Facility Capacity to Roll Out Technological Interventions
             Gates Foundation
             PI ($17,232)
             This project summarized the following outcomes across Rwanda health facilities: the
             percent and number of health facilities with electricity currently; estimate percent of
             health clinics with electricity within five years; percent and number of facilities with rapid
             HIV testing available; and the distribution of HIV testing staffing.


Current

 2014-2020   Integrated discovery and development of innovative TB Diagnostics
             NIH/NIAID CETR U19AI109755
             PI ($29,218,333)
             This multi-disciplinary collaboration is designed to enable the discovery of new
             biomarkers of Mycobacterium tuberculosis drug resistance, identify optimal clinical
             sampling strategies directed toward detection of Mtb DNA and develop and test a
             sensitive micro-array based rapid diagnostic. Our long-term goal is to develop a diagnostic
             strategy that will improve the diagnosis of childhood and DR TB and stem the further
             spread of the disease. This grant is in a no cost extension phase.

 2015-2022   Metabolic Factors that Control the Spectrum of Human Tuberculosis
             NIH/NIAID TBRU U19AI111224
             Co-PI ($19,815,180)
             This consortium project focuses on the link between host immune and metabolic factors
             and their impact on progression and persistence of tuberculosis. Teams focusing on
             human subjects, bio-informatics, and metabolomics work in parallel to identify targets
             including pathways linking human metabolism and immune response, T cells involved in
             Mtb response, pathogen determinants of drug resistance and pathogen-shed markers of
             clinical TB phenotypes. Each project includes validation of these targets in the guinea pig
             model.

 2018-       Metabolic Factors that Control the Spectrum of Human Tuberculosis
             NIH/NIAID TBRU U19AI111224-04 Supplement
             Co-PI ($200,000)
             This supplement to the TBRU consortium project is a new collaborative, multi-disciplinary
             effort that conducted a genome-to-genome approach aimed at the identification of

                                             52




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 52 of 100
             interacting molecular patterns in Mtb and the human host. The same approach and new
             methods will be adaptable and easily applicable to other populations being studied within
             the TBRU program.

 2019-2024   Bacterial Determinants of Treatment Response in Mycobacteria Tuberculosis
             NIH/NIAID U19AI142793-01
             PI ($14,633,712)
             This study will focus on the discovery of the genetic determinants of drug tolerance and
             resistance in mycobacteria tuberculosis both through mechanistic bench studies and
             through a genome wide association study of treatment failure in TB patients.

 2019-2021   Randomised trial of an intervention to increase tuberculosis notifications by private
             practitioners in Indonesia, plus sequencing and susceptibility sub studies
             CRDF Global u/d USDA (59-0210-06-004) DAA3-19-64909-2
             United States Research Leader ($99,917)
             This study will evaluate whether a tailored intervention package increases notifications of
             tuberculosis (TB) by private practitioners in Bandung, Indonesia.

 2020-2023   Are TB neighbourhoods a high risk population for active intervention?
             CRDF Global u/d NIAID
             United States Research Leader ($99,999)
             This study will confirm whether neighborhoods around known, routinely diagnosed TB
             index cases are high risk sub-populations which may warrant active intervention to
             enhance TB control.



Unfunded Projects

2003         Transmission dynamics of SARS (Co-leader)
             I co-led a team that developed a mathematical model of the transmission dynamics of
             SARS. (Lipsitch et al. Science 2003)

2005-2011    TB Genome Project (Collaborator)
             Whole genome sequencing of sets of drug resistant M. tuberculosis isolates.
             I led a collaboration with the Broad Institute to identify, sequence and analyze
             progressively resistant isolates of M. tuberculosis to identify drug resistance mutations and
             to characterize compensatory or enabling mutations. We currently have one manuscript
             under review and several in preparation.

2006         Cost-effectiveness of testing the blood supply for West Nile Virus (Supervisor)
             I supervised a doctoral student in the development of a combined transmission/cost-
             effectiveness model on West Nile Virus. (Korves et al. PLoS Med 2006; Korves et al. Clin
             Infect Dis 2006)
                                             53




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 53 of 100
2006-2010   Determinants of tuberculosis (Advisor)
            I supervised two doctoral students to carry out epidemiologic studies and meta-analyses of
            the associations between determinants (smoking and diabetes mellitus) and tuberculosis
            and to use the parameters thus obtained to construct mathematical models assessing the
            impact interventions directed at these determinants. (Jeon et al. PLoS Med 2008; Jeon et al,
            Trop Med and Int Health 2010; Lin et al. Lancet 2008; Lin et al. Am J Respir Crit Care
            Med 2009, Murray M et al, IJTLD 2010, Baker M et al. BMC Medicine 2011, Lin et al.
            IJTLD 2011). I supervised Dr. Olivia Oxlade on work that is a further extension of this
            project.

2007-2009   Timing of ART in patients co-infected with HIV and TB in Rwanda: an observational
            approach (Initiator)
            I initiated this project and supervised a doctoral student in the collection and analysis of the
            data. This work led to a paper published in PLoS Medicine (Franke M et al. PLoS Med
            2011).

2007-2009   Metabolic modeling of M. tuberculosis (Collaborator)
            I collaborated with a team of bio-informaticists on a project to fit a metabolic flux model to
            M. tuberculosis expression data to mycolic acid production. (Colijn et al. PLoS
            Computational Biology, 2009)

2008-2009   Structural analysis of M. tuberculosis “resistome” (Collaborator)
            I collaborated with George Church on a project to define the structural basis of drug
            resistance in M. tuberculosis using sequence data. We published one paper together
            (Sandgren et al. PLoS Med 2009).

2008-2010   M. tuberculosis isoniazid and quinolone mono-resistance in South Africa (Mentor)
            I supervised two trainees who are investigating the frequency and outcomes of mono-
            resistance in M. tuberculosis in South Africa. We published two papers in this area. (Jeon
            C et al, 2010, Jacobson K et al, 2011).

2008-2010   ART Outcomes in Rwanda for 1000 HIV patients (Co-investigator)
            I provided technical support and supervised the data collection and analysis team. We have
            published a paper on this topic (Rich et al, 2011).

2009-2010   Within host dynamics of TB and the evolution of drug resistance. (Initiator)
            I collaborated with my former trainees, Ted Cohen and Caroline Colijn, on a project to
            model the within-host evolution of drug resistance (Colijn C et al, PLoS One, 2011).

2009-2011   Sex trafficking and HIV transmission in India (Advisor)
            I supervised a doctoral student in the analysis of data and construction of a mathematical
            model of HIV transmission among trafficked sex workers in India. We published several
            papers together.


                                             54




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 54 of 100
2010-2012    Cholera transmission in the Democratic Republic of the Congo and Haiti. (Collaborator
             and Adviser). I worked with a team including hydraulogists and infectious disease
             modelers on the transmission routes by which cholera spreads. We published three papers
             (Rinaldo et al, Proc Natl Acad Sci, 2012; Bompangue et al, PLoS Curr 2012; Bompangue
             et al, Lancet, 2012).

2012-        Poverty traps in under-resourced settings (Collaborator)
             I collaborate with Matthew Bonds on a range of studies to understand the role of infectious
             diseases in creating poverty traps in Rwanda and other under-resourced settings.

2014-2015    MDR TB in India
             I worked with a Fulbright fellow to assess the burden of MDR TB in India.

2013-2016    Ebola Diagnostics, Asymptomatic Infection and Modeling (Initiator and Collaborator)
             I worked with the Partners in Health clinical teams in Sierra Leone to evaluate two point of
             care diagnostic tests and supervised Gene Richardson in a study of asymptomatic Ebola
             infections and Ibrahim Diakite on a study of dynamic modeling of Ebola vaccination
             strategies.

2012-        Impact of Health Research Capacity Building (Team Leader)
             I lead a team focused on the implementation and assessment of Health Research Capacity
             Building in Africa.

2014-        Yaws epidemiology and impact of mass drug administration (Collaborator)
             I work with my former student, Eric Mooring, on the evaluation of data collected during a
             mass drug administration campaign in Papua, New Guinea.

2014-        Health System Strengthening in Madagascar (Collaborator)
             I work on developing methods to evaluate the impact of health system strengthening in
             Madagascar and other implementation sites.

2018-2019    Investigation of Services delivered for TB by External care system – especially the Private
             sector (INSTEP) (Collaborator)
             I worked on quantitative measure of health seeking pathways and delays, diagnostic and
             treatment behaviors of private providers and qualitative (or mixed methods) analysis of
             provider behaviors and the reasons behind them as assessed via direct interviews.

Training Grants and Mentored Trainee Grants

1990-2011    Multidisciplinary AIDS Training Grant
             NIH NIAID T32AI007387
             Mentor (PI: Martin Hirsch)


                                            55




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 55 of 100
            The major goal was to provide in depth laboratory experience in a specific research area
            of virology, immunology, molecular biology, oncology, epidemiology molecular genetics,
            or molecular therapeutics to selected postdoctoral candidates.

1992-2022   Program for AIDS Clinical Research Training (PACRT)
            NIH NIAID T32 AI007433
            Mentor (PI: Kenneth Freedberg)
            The major goal is to provide training in quantitative research methodologies with a focus
            on HIV clinical research to pre-doctoral PhD students and physicians at formative stages
            in their careers.

1998-2020   Epidemiology of Infectious Diseases
            NIH NIAID T32 AI007535
            Mentor (PI: George Seage)
            The major goal is to increase the number of graduates who will be capable of drawing on
            diverse tools – including sophisticated approaches to causal inference, transmission-
            dynamic modeling, model fitting, population genomics and phylogenetics – in a
            knowledgeable way to meet the infectious disease threats of a new generation.

2004-2009   Molecular Approaches for Understanding TB Dynamics
            NIH NIAID K08 5K08AI055985
            Co-Mentor to Ted Cohen
            The major goal of this five-year training program K award focused on the development of
            new analytic tools to evaluate molecular data from tuberculosis patients.

2009        AMSTH Postdoctoral Fellowship in Tropical Infectious Diseases
            Mentor to Karen Jacobson
            The major goal was to fund to conduct research focused on infectious diseases of low and
            low-middle income countries.

2010-2013   Predicting the impact and cost-effectiveness of technical and non-technical approaches to
            TB control in low and middle income countries
            CIHR (Canadian Institute for Health Research) Fellowship MFE106987
            Mentor to Olivia Oxlade
            The goal was to predict, in 3 low and middle income countries, the epidemiologic impact
            and cost effectiveness of a technical approach to TB control (using improved diagnostic
            tests for earlier diagnosis of active TB disease) versus a non-technical population level
            intervention designed to reduce tobacco use and alcohol consumption.

2010-2014   The Economic Impacts of Community-Based Integrated Health Care Systems in Rural
            Rwanda
            NIH Fogarty K01 TW008773
            Mentor to Matthew Bonds

                                           56




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 56 of 100
            The major goal of this K award was to measure the specific economic consequences of
            expanded community-based integrated primary healthcare in Rwanda by measuring the
            partial effects of malnutrition, disease, schooling and socioeconomic status on each
            other.

2011        Modifiable risk factors for tuberculosis disease in children
            Parker B. Francis Fellowship in Pulmonary Research
            Mentor to Molly Franke
            The major goal was to identify modifiable risk factors for TB in children.

2011-2016   Geospatial Clustering and Molecular and Social Epidemiology of Drug Resistant TB
            NIH Fogarty K01 5K01TW009213
            Co-Mentor to Karen Jacobson
            The major goal of this K award was to estimate the burden of drug resistant TB and assess
            the heterogeneity of disease burden in different geographic locations, to examine the
            association of host risk factors and population determinants with regions of high drug
            resistant TB burden, and to describe the spatial and molecular clustering of strains of drug
            resistant TB in this province. My role was to mentor Karen Jacobson in research in
            molecular and social epidemiology of TB.

2012-2013   US-Italy Fulbright Scholarship
            Mentor to Anna Odone

2012-2016   The Role of Development Assistance for Health in Reducing Child Mortality
            NIH NICHD 4K01HD071929-05
            Epidemiology mentor to Chunling Lu
            The major goal of this K award was to obtain background knowledge of epidemiology so
            as to understand the disease profiles of under-five children of different age groups in
            developing countries.

2013-2014   Controlling Drug Resistant Tuberculosis (TB): A Review of Literature and an Attempt for
            Designing Innovative Approaches in Indian Setting
            Core Fulbright Visiting Scholar Research Grant
            Mentor to Sachin Atre

2013-2015   Gene Mutations and Tuberculosis Resistance
            American Lung Association Research Award
            Mentor to Maha Farhat
            The major goal was to investigate the genetic sequences of known and candidate
            resistant genes for a large panel of TB drugs, to determine which mutations predict the
            extent of resistance, and if specific combinations of mutations interact to affect this
            resistance level. The information will be used to guide the development of a much
            needed rapid diagnostic test for drug resistant TB.

                                             57




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 57 of 100
2014          Genetic determinants of drug resistance in mycobacterium tuberculosis
              Parker B. Francis Fellowship in Pulmonary Research
              Mentor to Maha Farhat
              The major goal was to investigate the genetic sequences of known and candidate
              resistance genes for a large panel of TB drugs to determine which mutations predict the
              extent of resistance and use this information to guide the development of improved
              diagnostic tests for resistance.

2014-2017     Integrating Pediatric Care Delivery in Rural Healthcare Systems
              NIH NICHD 5DP5OD019894
              Mentor (PI: Duncan Maru)
              The major goal was to increase the timely engagement in acute care for children to
              receive evidence-based World Health Organization protocols aimed at reducing child
              mortality and to implement a Chronic Care Model for pediatric patients under the age of
              twenty suffering from a chronic disease.

2014-2019     Infectious Disease and Basic Microbiological Mechanisms
              NIH NIAID T32 2T32AI007061
              Mentor (PI: Marcia Goldberg)
              The major goal is to train scientists who have a career goal of solving medically relevant
              problems and who elect rigorous laboratory or epidemiologic training in any of the
              Harvard adult infectious disease programs or other Harvard-based institutions
              participating in this program.

2015-2017     New Tools for the Interpretation of Pathogen Genomic Data with a Focus on
              Mycobacterium Tuberculosis
              NIH Fogarty K01 5K01ES026835
              Principal Mentor to Maha Farhat
              The major goal of this K award was to develop a web-based public interface to several
              analysis tools, to develop and study an MTB gene-gene network, and to study the
              performance of methods in current use for the association of genotype and phenotype in
              pathogens, and develop a generalizable power calculator for the best performing
              method.

2016-2017     Genetic Determinants of Drug Resistance in Mycobacterium Tuberculosis
              NIH URM Supplement U19AI109755-03S1
              PI & Mentor to Ibrahim Diakite (Total direct costs $82,633)
              The major goal of this supplement was to develop and validate a prediction model that
              will define the optimal set of mutations to be assessed to improve the performance of
              rapid molecular diagnostics.



Report of Local Teaching and Training
                                             58




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 58 of 100
Teaching of Students in Courses
Boston University
 1998-2001    SPH EB755: Infectious Disease                Boston University School of Public Health
              Epidemiology                                 2.5-hr sessions per week for 15 weeks
              34 students of public health

Harvard School of Public Health

2001-2003     ID293: Inference in Infectious Disease       Harvard School of Public Health
              Epidemiology                                 4-hr sessions per week for 8 weeks
              15 students of public health

2001-2004     EPI225: Infectious Disease Dynamics          Harvard School of Public Health
              5 medical students, 50 students of public    4-hr sessions per week for 8 weeks
              health

2002          ID267: Infectious Disease                    Harvard School of Public Health
              Epidemiology Seminar                         2-hr sessions per week for 16 weeks
              2 medical students, 8 students of public
              health

2002-2003     ID229: Epidemiology of Infectious Disease    Harvard School of Public Health
              Developing Countries                         2-hr session
              50 students of public health

2002          EPI269: Epidemiological Research in          Harvard School of Public Health
              Obstetrics and Gynecology                    1-hr session
              30 advanced students of public health

2003-2006     IMI202: Tuberculosis                         Harvard School of Public Health
              10 medical students, 10 students of public   2-hr sessions
              health

2003-2004     ID287: Bioterrorism: Public Health           Harvard School of Public Health
              Preparedness and Response                    1-hr session
              30 students of public health

2004-2007     EPI285: Infectious Disease Dynamics          Harvard School of Public Health
              50 graduate students of public health        5-hr per week for 16 weeks

2008-2015     EPI501: Dynamics of Infectious Diseases      Harvard School of Public Health
              50 graduate students of public health        4-hr sessions per week for 8 weeks


                                             59




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 59 of 100
 2008-2010     GHP539: The Social, Political and            Harvard School of Public Health
               Economic Dimensions of Infectious            2-hr session
               Diseases in Developing Countries
               20 medical and graduate students of public
               health

 2008          IMI 227: Genetics and Genomics of            Harvard School of Public Health
               Infectious Diseases: Tuberculosis, Malaria   2-hr session
               25 graduate students of public health

 2008-2015     ID269: Respiratory Epidemiology              Harvard School of Public
               18 medical and graduate students of public   2-hr sessions
               health

 2009-2011     IMI202: Tuberculosis the Host, the           Harvard School of Public Health
               Organism and the Global                      2-hr session
               9 graduate students of public health

 2015, 2017,   Epi225                                       Harvard School of Public Health
 2019          Epidemiology of HIV                          2-hr session
               30 graduate students of public health

 2016 -        Epi502: Biology and Epidemiology of          Harvard School of Public Health
               Antibiotic Resistance                        2-hr session
               20 graduate students of public health


Harvard University/FAS
2004        FAS Freshman Seminar 24p: How                   Harvard College, Cambridge, MA
            Epidemics Happen                                3-hr sessions per week for 16 weeks
            12 undergraduate students

 2005-2006     FAS Freshman Seminar 25m: Epidemics as       Harvard College
               a Metaphor                                   2-hr sessions per week for 16 weeks
               12 undergraduate students

 2006-2007     FAS Freshman Seminar 25m: What               Harvard College
               Epidemics Mean: Infectious Disease in a      2-hr sessions per week for 16 weeks
               Social Context
               12 undergraduate students

Formal Teaching of Residents, Clinical Fellows and Research Fellows (post-docs)
 2003        The Transmission Dynamics of M.             Research Seminar
             tuberculosis: Models and Molecular          Department of Epidemiology
             Epidemiology                                Harvard School of Public Health
                                              60




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 60 of 100
                                                             One-hour lecture

 2004         Transmission of TB in the Community            Infectious Disease Society of America
              Invited Lecture                                Boston, MA
                                                             One-hour lecture

 2007         Genetic Heterogeneity in M. tuberculosis       Department of Genetics and Complex
                                                             Diseases
                                                             Harvard School of Public Health
                                                             One-hour lecture

Clinical Supervisory and Training Responsibilities
1996-2007 Attending and supervision of clinical          Daily supervision for 6 weeks per year
             infectious disease
             fellows/Massachusetts General Hospital

Laboratory and Other Research Supervisory and Training Responsibilities
2002-2004 Supervision of Julia E. Aledort, doctoral Weekly mentorship for 18 months
            research fellow/Harvard School of
            Public Health

2002-2006    Supervision of Stephen Resch, doctoral   Weekly mentorship for 18 months
             research fellow/Harvard School of
             Public Health

2004-2006    Supervision of Johanna Daily, Master's   Monthly mentorship for 24 months
             student /Harvard School of Public
             Health

2007-2008    Supervision of Preetika Muthukrishnan,   Weekly mentorship for 24 months
             Master’s student/Harvard School of
             Public Health

2009         Supervision of Daniel Pletzer,           Daily laboratory mentorship for 3
             Undergraduate intern/Upper Austria       months
             University of Applied Sciences,
             Hagenberg, Austria

2010         Supervision of Matsie Mphahlele,         Weekly mentorship for 3 months
             doctoral candidate at Stellenbosch
             University, Visiting Fogarty scholar



                                              61




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 61 of 100
2010         Supervision of Laurence Laser, visiting    Weekly mentorship for 9 months
             Master’s student from Ecole
             Polytechnique Federale de Lausanne

2018         Supervision of Junkun Ren, Master’s        Mentorship for 3 months
             student in epidemiology, Harvard T.H.
             Chan School of Public Health


Formally Supervised Trainees and Faculty
 1999-2004   Caroline Korves, ScD / Epidemiologist, Analysis Group, Inc.
             I was Dr. Korves’s doctoral supervisor at the Harvard School of Public Health.
             Published two research papers together, one in PLoS Medicine and Clinical Infectious
             Disease.

 2001-2006     Theodore Cohen, MD, MPH, DPH / Professor, Department of Epidemiology, School of
               Public Health, Yale University
               I was Dr. Cohen's DPH advisor at the Harvard School of Public Health and his primary
               mentor on his NIH K08 grant. Published 36 research papers together, including one in
               Science, one in Nature Medicine, and one in PNAS.

 2003-2005     Anson Wright, MSc / WASH Advisor, Millennium Villages Project
               I supervised Ms. Wright’s master’s thesis on preparedness for a Yersinia pestis
               bioterrorism attack.

 2004-2006     Kristina Wallengren, PhD, MPH / Executive Director and Founder, THINK (Tuberculosis
               and HIV Investigative Network)
               I was Dr. Wallengren's post-doctoral advisor at Harvard School of Public Health. We
               published three papers together.

 2004-2010     Molly Franke, ScD / Assistant Professor, Department of Global Health and Social
               Medicine, Harvard Medical School
               I was Dr. Franke's doctoral advisor at Harvard School of Public Health and continue to
               mentor her in her role at HMS. We have published 18 research papers together.

 2005-2010     Erin Johnson, PhD / Associate Professor, Department of Biology, John Carroll University
               I was Dr. Johnson’s post-doctoral advisor at Harvard School of Public Health. Published
               two papers together in FEMS Immunology and Medical Microbiology and Infection and
               Immunity.

 2005-2009     Hsien-Ho Lin, MD, MPH, ScD / Associate Professor in Epidemiology, Institute of
               Epidemiology and Preventive Medicine, National Taiwan University College of Public
               Health

                                              62




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 62 of 100
            I was Dr. Lin's advisor at Harvard School of Public Health. Published nine research papers
            together, including in PLoS Medicine, the Lancet, and American Journal Respiratory
            Critical Care Medicine.

2005-2011   Meghan Baker, MD / Instructor, Department of Population Medicine, Harvard Medical
            School and Harvard Pilgrim Health Care Institute
            I was Dr. Baker's advisor at the Harvard School of Public Health, Boston, MA. We have
            published five papers together.

2006-2009   Andreas Sandgren, MSc, PhD / Deputy Head, ReAct Europe
            I was Dr. Sandgren’s post-doctoral research advisor at Harvard School of Public Health.
            We published three research papers together, including one in PLoS Medicine.

2006-2010   Christie Jeon, MSc, ScD / Assistant Professor, Cedars-Sinai Division of
            Hematology/Oncology and Department of Epidemiology, UCLA Fielding School of Public
            Health
            I was Dr. Jeon’s doctoral advisor at the Harvard School of Public Health. We published
            ten research papers together including one in PLoS Medicine.

2006-2011   Kathleen Wirth, ScD / Research Scientist, Department of Biostatistics, Harvard School of
            Public Health
            I was Dr. Wirth’s doctoral advisor at the Harvard School of Public Health. We published
            two papers together, including one in Epidemiology.

2006-2008   Caroline Colijn, PhD / Professor, Department of Mathematics, Simon Fraser University
            I was Dr. Colijn’s post-doctoral advisor at Harvard School of Public Health. Published
            twelve research papers together, including one in American Journal Respiratory Critical
            Care Medicine and one in PLoS Computational Biology.

2007-2009   Gape Machao, MSc / Monitoring and Evaluation Officer, UNICEF Botswana
            I supervised Mr. Machao’s master’s thesis on rapid diagnostic testing for TB in Botswana.

2008-2010   Ellen Brooks-Pollock, MSc, PhD / Lecturer, Veterinary Public Health, Bristol Veterinary
            School
            I was Dr. Pollock’s post-doctoral research advisor at Harvard School of Public Health. We
            published two papers together.

2008-2013   Karen Jacobson, MD / Assistant Professor of Medicine, Section of Infectious Diseases,
            Boston University School of Medicine
            I was Dr. Jacobson’s research mentor for her infectious disease post-doctoral research
            fellowship. We published nine papers together.

2008-2010   Tsering Pema Lama, MSc. Postdoctoral Fellow / Consultant, The George Washington
            University Milken Institute School of Public Health

                                           63




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 63 of 100
            I supervised Ms. Lama’s master’s thesis.

2009-2015   Matthew Bonds, PhD / Assistant Professor, Department of Global Health and Social
            Medicine, Harvard Medical School
            I was Dr. Bonds’ mentor on his K award on poverty traps and currently mentor him in his
            role in my department. We have published five papers and two book chapters together.

2009-2012   Razvan Sultana, MD, PhD / Computational Biologist, University of Hawaii John A. Burns
            School of Medicine
            I co-supervised Dr. Sultana’s doctoral thesis in Bio-informatics at Boston University on
            genomic analysis of drug resistant TB. We have published three papers together.

2010-2016   Hanna Guimaraes, MA, PhD / Postdoctoral Researcher, RIVM National Institute for
            Public Health and the Environment
            I was Ms. Guimaraes’ doctoral adviser while she conducted research for her degree from
            Portugal. We published four papers together.

2010-2016   Maha Farhat, MD, MSc / Assistant Professor of Biomedical Informatics, Harvard Medical
            School
            I was Dr. Farhat’s postdoctoral mentor and supervised her analysis of whole genome
            sequence data on M. tuberculosis for the identification of novel mutations associated with
            drug resistance. We have published 12 papers together.

2010        Joanne Salmon, MD, MPH / Clinical Instructor, Division of Infectious Diseases,
            Department of Medicine, The University of British Columbia
            I supervised Dr. Salmon’s master’s thesis on community health workers and impact on TB
            treatment outcomes: a multi-country proposal.

2010-2014   Chuan-Chin Huang, MS, ScD / Instructor in Medicine, Harvard Medical School
            I was Dr. Huang’s doctoral adviser. We have published eight papers together.

2010-2014   Olivia Oxlade, PhD / Epidemiologist and Modeler, McGill International TB Centre
            I was Dr. Oxlade’s postdoctoral research supervisor in her work on modeling the
            determinants of TB. We published three papers together.

2010-2016   MaryCatherine Arbour, MD / Assistant Professor of Medicine, Department of Global
            Health and Social Medicine, Harvard Medical School
            I mentored this junior faculty member at the Division of Global Health Equity, Brigham
            and Women’s Hospital in her work on education and health outcomes in a cluster
            randomized trial of school-based interventions in Santiago, Chile. We published two
            papers together.




                                           64




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 64 of 100
2011        Devra Barter, MS / Emerging Infections Epidemiologist, Colorado Department of
            Public Health & Environment
            I co-supervised Ms. Barter’s master’s thesis on out-of-pocket expenses during TB
            treatment which is published in BMC Public Health.

2011-2013   Silvan Vesenbeckh, MD / Senior Registrar, Infectious Diseases, Groote Schuur Hospital
            I supervised Dr. Vesenbeckh’s postdoctoral work on cholera transmission in the DRC and
            Haiti. We published three papers together.

2011-2015   Philips Loh, MS / Doctoral candidate, Department of Epidemiology, Harvard School of
            Public Health
            I supervised Mr. Loh’s master’s thesis and served as his doctoral adviser.

2012-2013   Alexis Krumme, MS, ScD / Research Specialist, Division of Pharmacoepidemiology and
            Pharmacoeconomics, Brigham and Women's Hospital
            I supervised Ms. Krumme’s master’s thesis. We published one paper together.

2012-2015   Xeno Acharya, MPH / Senior Consultant, Healthcare AI, PA Consulting
            I was Mr. Acharya’s doctoral adviser. We have published one paper.

2013-2014   Anna Odone, MD, MPH, PhD / Associate Professor of Public Health, Università Vita-
            Salute San Raffaele
            I was Ms. Odone’s postdoctoral research supervisor for her work on socioeconomic risk
            factors for acquired and primary MDR-TB in Lima, Peru. We published one paper
            together.

2013-2014   Sachin Atre, PhD / Study Coordinator, Johns Hopkins Center for Clinical Global Health
            Education
            I supervised Dr. Atre’s work on MDR-TB management and policy in India, and the
            effective use of information technology in TB control. We published one paper together.

2013-2015   Emilia Ling, MS / Medical Student, Stanford University
            I supervised Ms. Ling’s master’s thesis at HSPH. We published one paper together.

2013-2016   Assumpta Mukabutera, PhD / Instructor, University of Rwanda School of Public Health
            I supervised Dr. Mukabutera’s doctoral thesis on rainfall and child health outcomes. We
            published three papers together.

2014-2016   Rebecca Butler, MS / Biostatistician, Kaiser Permanente
            I supervised Ms. Butler’s master’s thesis.

2014-2016   Gustavo Velasquez, MD, MPH / Research Associate, Department of Global Health and
            Social Medicine, Harvard Medical School
                                          65




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 65 of 100
            I supervised Dr. Velasquez’s postdoctoral work examining the relationship between
            phenotypic pyrazinamide resistance and multidrug-resistant tuberculosis (MDR-TB)
            treatment outcomes. We published four papers together.

2014-2017   Ibrahim Diakite, PhD / Associate Scientist in Modeling & Meta-Analysis, Pharmerit
            International
            I supervised Dr. Diakite’s postdoctoral project that aimed to advance the quantitative
            study of communicable diseases especially the Mycobacterium Tuberculosis by using a
            combination of different mathematical techniques such as differential equations,
            stochastic process, branching process, and mathematical game theory. We published two
            papers together.

2014-2018   Omowunmi Aibana, MD, MPH / Assistant Professor, General Internal Medicine, University
            of Texas McGovern Medical School
            I supervised Dr. Aibana’s work on Tuberculosis in Ukraine through a T32 mechanism
            based at Brown Medical School. We published five papers together.

2014-2019   Eric Mooring, MPhil, ScD / Epidemic Intelligence Service, Centers for Disease Control and
            Prevention
            I was Dr. Mooring’s doctoral adviser. We have published three papers together.

2014-2020   Ruoran Li, MPhil / Doctoral Student, Department of Epidemiology, Harvard T.H. Chan
            School of Public Health. I was Dr. Li’s doctoral adviser. We have published one paper
            together.

2016-2018   Silvia Chiang, MD / Assistant Professor of Pediatrics, Brown Alpert Medical School
            I supervised Dr. Chiang in her postdoctoral study of adolescent tuberculosis. We have
            published two papers together and have one under review.

2017-2018   Katrin Sadigh, MD / Fogarty Global Health Fellow, Harvard T.H. Chan School of Public
            Health
            I supervised Dr. Sadigh in her clinical research as part of the Department of Infectious
            Disease, Brigham and Women’s Hospital/Massachusetts General Hospital combined
            program.

2017-2019   Taylor Chin, BA / Master’s student, Department of Epidemiology, Harvard T.H. Chan
            School of Public Health
            I supervised Ms. Chin’s master’s thesis.

2017-2019   Tori Cowger, MPH / Doctoral Student, Department of Epidemiology, Harvard T.H. Chan
            School of Public Health
            I was Ms. Cowger’s doctoral adviser.


                                           66




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 66 of 100
 2017-          Alexander Chu, MPH / Post-baccalaureate premedical candidate, Harvard Extension
                School.

 2017-          Annelies Mesman, PhD / Postdoctoral Research fellow, Department of Global Health and
                Social Medicine, Harvard Medical School. I supervised Annelies Mesman in her
                postdoctoral study of tuberculosis. We have published two papers together.

 2019           Gerson Galdos Cardenas, PhD / Postdoctoral Research fellow, Department of Global
                Health and Social Medicine, Harvard Medical School.

 2019-          Kamela Ng, PhD / Postdoctoral Research fellow, Department of Global Health and Social
                Medicine, Harvard Medical School.

 2019-          Qi Tan, MD, PhD / Postdoctoral Research fellow, Department of Global Health and Social
                Medicine, Harvard Medical School.

Presentations
Invited Presentations and Courses
Local, Regional, National, and International Invited Presentations and Courses

Local Invited Presentations
No presentations below were sponsored by outside entities
 2001          Styblo's Rule revisited
               Freeman Symposium Research Seminar
               Department of Epidemiology
               Harvard School of Public Health

 2002-2003      Molecular epidemiology of tuberculosis
                Invited Lecture
                Hot Topics Series
                Harvard School of Public Health

 2003           The transmission dynamics of M. Tuberculosis: Models and Molecular Epidemiology
                Research Seminar
                Department of Epidemiology
                Harvard School of Public Health

 2003           Inferring the evolution of M. Tuberculosis from comparative genomics
                Research Seminar
                Infectious Disease Unit
                Harvard Medical School

 2003           The epidemiology of Severe Acute Respiratory Syndrome (SARS)
                Invited lecture
                                             67




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 67 of 100
           Kennedy School of Government
           Harvard University

2003       Transmission dynamics, epidemiology and SARS
           Research Seminar
           Department of Epidemiology
           Harvard School of Public Health

2003       Modeling the molecular epidemiology of TB
           Freeman Symposium Research Seminar
           Department of Epidemiology
           Harvard School of Public Health

2003       Molecular epidemiology and the transmission dynamics of tuberculosis
           Research Seminar
           The Broad Institute

2004       The epidemiology of SARS
           Hot Topic Series
           Harvard School of Public Health

2005       Epidemiology of multi-drug resistant tuberculosis
           Grand Rounds
           Massachusetts General Hospital

2006       Iron metabolism and M. Tuberculosis
           Research Seminar
           The Broad Institute

2006       Natural variation in M. Tuberculosis
           Research Seminar
           The Broad Institute

2006       Avian influenza
           Department of Environmental Health
           Harvard School of Public Health

2006       Three epidemics and how they happened
           Department of Epidemiology Seminar
           Harvard School of Public Health

2006       Transmission dynamics of drug sensitive and resistant tuberculosis infectious disease
           Research Seminar
           Partners Infectious Disease
           Boston, MA

                                          68




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 68 of 100
2007       Genetic heterogeneity in M. Tuberculosis
           Department of Genetics and Complex Diseases
           Harvard School of Public Health

2007       Epidemiology of HIV and tuberculosis
           Department of Epidemiology Seminar
           Harvard School of Public Health

2008       A multi-disciplinary approach to MDR and XDR tuberculosis
           Department of Epidemiology Seminar Series
           Harvard School of Public Health

2008       Making multidisciplinary research work: the example of MDR tuberculosis
           Seminar Series
           Department of Social Medicine and Health Inequalities
           Brigham and Women’s Hospital

2008       Conducting research in international settings
           Best Practices in International Scientific Collaboration (Panel discussion)
           2nd annual New England Tuberculosis Retreat
           Harvard Initiative for Global Health
           Harvard Medical School

2009       Genomic epidemiology of MDR and XDR tuberculosis
           The Broad Institute

2009       A multi-disciplinary approach to XDR tuberculosis
           Grand Rounds
           Department of Medicine
           Brigham and Women’s Hospital

2009       Social justice and the effort to address MDR TB
           Symposium on an Idea of Justice
           Harvard University and the China Research Council

2010       The evolution of drug resistant tuberculosis
           Grand Rounds
           Department of Medicine
           Massachusetts General Hospital

2010       Overview of Murray research team
           Freeman Symposium Research Seminar
           Department of Epidemiology
           Harvard School of Public Health


                                           69




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 69 of 100
2011       Deans’ Research Update
           Harvard School of Public Health

2011       Innovation in global health
           Massachusetts General Hospital Department of Medicine Bicentennial Reunion
           Department of Medicine
           Massachusetts General Hospital

2013       TB in the 21st century: the convergence of the infectious and metabolic diseases
           Seventh Annual New England Tuberculosis Symposium
           The Broad Institute

2014       Ebola and the research equity agenda
           Global Health Advisory Council
           Harvard Medical School
           Boston, MA

2015       Ebola Update
           Global Health Advisory Council
           Harvard Medical School
           Boston, MA

2015       HIV and TB co-infection
           Harvard T.H. Chan School of Public Health
           Boston, MA

2015       Burke Global Health Fellowship Symposium
           Harvard Global Health Institute
           Cambridge, MA

2017       Host and bacterial determinants of TB infection and disease: a longitudinal cohort study
           Spring Seminar
           Center for Communicable Disease Dynamics
           Harvard T.H. Chan School of Public Health, Boston, MA

2017       Host and bacterial determinants of TB infection and disease: insights from a large cohort
           study
           IDMP Seminar
           Broad Institute of MIT and Harvard, Cambridge, MA

2017       Tuberculosis and the vitamin A connection
           Talks at 12
           Harvard Medical School

2018       How to write an NIH grant
           Training to Teachers Mongolia
                                           70




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 70 of 100
               Harvard Medical School

 2020          SARS-CoV-2: Assessing the risks
               Environmental Health Risk: Analysis and Applications (RISK0320)
               Harvard T.H. Chan School of Public Health

 2020          The epidemiology of COVID-19: Evaluation of Treatment and Response
               GHSM Seminar - Social Medicine: Response to COVID-19
               Harvard Medical School

 2020          The Epidemiology of COVID-19
               MassCPR webinar

 2020          BCG and innate immune responses
               Pathogenesis Working group
               MassCPR webinar

 2020          The transmission dynamics of COVID-19
               BCMP Seminar
               Harvard Medical School

Regional
No presentations below were sponsored by outside entities
 2001          Genetics and phenotypic variability within M. Tuberculosis
               Invited lecture
               Boston University

 2001          Problems in the molecular epidemiology of tuberculosis
               Research Seminar
               Massachusetts State Laboratory Institute (MSLI), Boston, MA

 2006          Three epidemics
               Kay Stratton Lecture
               Massachusetts Institute of Technology, Cambridge, MA

 2015          Converging epidemics: tuberculosis and diabetes
               Oxford Immunotec
               Marlborough, MA

National
No presentations below were sponsored by outside entities
 2004          Transmission of TB in the community
               Infectious Disease Society of America, Boston, MA

                                              71




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 71 of 100
2006       Modeling MDR tuberculosis
           National Partners Meeting on MDR Tuberculosis, Atlanta, GA

2006       Transmission dynamics of Drug Resistant tuberculosis
           Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA

2008       Host iron metabolism genes
           Workshop on Biofilms, Iron and Drug Refractory TB
           Colorado State University, Fort Collins, CO

2008       The impact of strains diversity and mechanisms of strains competition
           on the Potential Performance of New TB Vaccines
           Microbial Diseases Lecture Series
           Yale School of Public Health, Hartford, CT

2008       The role of mathematical modeling in evaluating interventions to control epidemics: the
           example of tuberculosis
           Howard Hughes Medical Institute
           California Institute of Technology, Pasadena, CA

2008       An interdisciplinary approach to extensively drug resistant tuberculosis
           Howard Hughes Medical Institute
           California Institute of Technology, Pasadena, CA

2008       Number of MDR-TB and XDR-TB patients receiving treatment today:
           Successes/Failures/Consequences
           Forum on Drug Discovery, Development and Translation
           Institute of Medicine of the National Academies, Washington, DC

2009       The evolution of XDR-TB in M. tuberculosis
           Seminar Series Biology Department
           Williams College, Williamstown, MA

2009       The evolution of XDR-TB in M. tuberculosis: a multidisciplinary approach
           Grand Rounds Presentation
           Division of Infectious Diseases
           Hennepin County Medical Center, Minneapolis, MN

2009       Mathematical modeling
           Infectious Diseases Clinical Cases Conference
           Division of Infectious Diseases
           Hennepin County Medical Center, Minneapolis, MN

2009       The evolution of XDR-TB: a multidisciplinary approach
           2009 National TB Conference-TB Elimination-“It Takes a Village”
           Centers for Disease Control and Prevention, Atlanta, GA
                                          72




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 72 of 100
2009       The Gates Project overview
           Mycobacteriology Laboratory Branch (MLB)
           Division of Tuberculosis Elimination Seminar
           Centers for Disease Control and Prevention, Atlanta, GA

2010       Social, economic and biological determinants of tuberculosis
           Taskforce for Disease Eradication
           Carter Center
           Atlanta, Georgia

2010       Estimating the impact of social and biological determinants on TB and modeling their
           modification
           Texas School of Public Health
           Brownsville, Texas

2010       The evolution of XDR tuberculosis
           Mary Hitchcock Hospital
           Hanover, New Hampshire

2011       Molecular methods to detect drug resistance in M. tuberculosis
           Workshop on TB and HIV Diagnostics in Adult and Pediatric Populations
           National Institutes of Health
           Washington, DC

2011       Understanding the transmission dynamics of drug resistant tuberculosis: a
           multidisciplinary approach
           Annual Biomedical Research Conference for Minority Students
           St. Louis, Missouri

2012       Evolution of drug resistance
           World TB Day Symposium
           Boston University
           Boston, Massachusetts

2012       High throughput sequencing of drug resistance targets for Mycobacterium tuberculosis
           National Institute of Allergy and Infectious Diseases
           Sponsored meeting
           Washington, DC

2013       Genetic determinants of drug resistance in Mtb
           World TB Day Symposium
           Weill Cornell Medical College
           New York City, New York
                                         73




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 73 of 100
 2015          Tuberculosis and diabetes
               The Comstock Lecture
               Johns Hopkins School of Public Health
               Baltimore, Maryland

 2016          Tuberculosis and diabetes
               20th Annual Conference of Union-North America Region/National TB Controllers
               Association Joint Meeting
               Denver, Colorado

 2017          Risk factors for TB disease progression: evidence from a cohort study in Peru
               9th Annual CEND (Center for Emerging and Neglected Diseases) Symposium:
               Deconstructing TB: Insights from Fundamental Research
               University of California, Berkeley, California

 2017          Public health and the environment: interdisciplinary research and emerging infectious
               disease
               Ecology & Evolution of Infectious Diseases
               UC Santa Barbara, California

 2018          Women in science
               2018 Women in Science Symposium
               Colorado State University
               Fort Collins, Colorado

 2019          Who gets TB infection and disease in Lima, Peru
               Epidemiology Grand Rounds
               Columbia University Mailman School of Public Health
               New York, New York

 2019          Who gets TB infection and disease in Lima, Peru
               UPGG Tuesday Seminar Series
               Duke University
               Durham, North Carolina


International
No presentations below were sponsored by outside entities

 2001          Determinants of cluster distribution in M. tuberculosis
               Research Seminar
               University of Warwick, Coventry, United Kingdom
                                               74




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 74 of 100
2002       Pathogenesis of tuberculosis
           Invited Lecture
           Peruvian Thoracic Society, Lima, Peru

2002       Problems in the molecular epidemiology of tuberculosis
           Research Seminar
           Karolinski Institutet, Stockholm, Sweden

2003       The fitness of MDR-TB: what do we know
           Invited Lecture
           World Health Organization, Tallin, Estonia

2004       Molecular epidemiology of TB in Sverdlosk, Russia
           Invited Lecture
           International Union Against Tuberculosis and Lung Disease (IUTLD) Meeting
           Moscow, Russia

2005       The fitness of MDR-TB strains
           Invited Lecture
           Desmond Tutu Center for Tuberculosis Research
           University of Stellenbosch, Matieland, South Africa

2005       The current and future status of Multi-Drug Resistant TB
           Invited Lecture
           Novartis Symposium on TB Drug Development, Bagamoyo, Tanzania

2006       XDR-TB surveillance
           Task Force on XDR-TB
           World Health Organization, Geneva, Switzerland

2007       Mathematical models of population effects of potential TB vaccines
           Keystone Symposium of Challenges of Global Vaccine Development
           Cape Town, South Africa

2007       Modeling vaccine effects
           Modeling Symposium at the 38th Union World Conference on Lung Health
           Cape Town, South Africa

2007       Genomic epidemiology of infectious diseases: a new science
           US-Japan Meeting
           Hainan, China

2008       The molecular evolution of extensively drug resistant tuberculosis
           Keystone Symposium of Pathogenesis and Control of Emerging
           Infections and Drug-Resistant Organisms
                                          75




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 75 of 100
           Bangkok, Thailand

2008       TB Drug Resistance Mutation Database
           39th Union World Conference 2008
           International Union of TB and Lung Disease
           Paris, France

2009       The evolution of multi-drug resistance in M. tuberculosis
           Engineering and Physical Sciences Research Council Workshop
           on the Evolution of Antibiotic Resistance
           Imperial College, London, England

2009       The evolution of multi-drug resistance in M. tuberculosis
           School of Biosciences Seminar Series
           University of Birmingham, Birmingham, England

2009       Diagnosis of drug resistant TB
           Fondation Mérieux International Scientific Conference on Latest Approaches to HIV
           Infection Management: A Focus on HIV, TB and HIV/Hepatitis Co-Infection
           New Delhi, India

2009       Tuberculosis and diabetes: interactions between two epidemics
           TB/DM Expert Meeting
           International Union of TB and Lung Disease
           Paris, France

2009       Differences between epidemiology of TB in rich and poor countries
           Union World Conference of Lung Health
           Cancun, Mexico

2009       Modeling the potential impact of changing risk factors and social determinants
           Union World Conference of Lung Health
           Cancun, Mexico

2010       The evolution of drug resistance in TB
           Ecole Polytechnique Federale de Lausanne
           Lausanne, Switzerland

2010       Identification of drug resistance mutations in M. tuberculosis
           Fondation Mérieux
           Annecy, France

2010       Guidelines for management of tuberculosis and diabetes
           World Health Organization
           Geneva, Switzerland

                                          76




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 76 of 100
2010       Data for developing diagnostics for MDR TB
           Christian Medical College
           Vellore, India

2010       Beyond labs and pills for improved tuberculosis control: what role for TB programmes?
           41st Union World Conference on Lung Health
           Berlin, Germany

2011       Iron transport polymorphisms and TB susceptibility
           Ecole Polytechnique Federale de Lausanne
           Lausanne, Switzerland

2011       Evaluating health interventions using DHS oversamples
           Doris Duke Charitable Foundation Population Health Implementation Training Partnership
           Grantee Meeting
           Ifakara, Tanzania

2012       Overview: Transmission dynamics and epidemiology of drug resistant TB
           Lima, Peru

2012       The transmission dynamics of drug resistant TB
           Harvard China Fund
           Shanghai, China

2012       Understanding the epidemic dynamics of drug resistant TB
           Keystone Symposia Conference – Drug Resistance and Persistence in Tuberculosis
           Kampala, Uganda

2012       The social, environmental and biologic determinants of tuberculosis
           TB Day in Braga: From the hospital to the bench and back.
           Braga, Portugal

2012       Studying the link between nutrition and TB Risk: problems and strategies
           International Conference of the Union for TB and Lung Disease
           Kuala Lumpur, Malaysia

2012       TB and diabetes: what we know, what we don’t know
           International Conference of the Union for TB and Lung Disease
           Kuala Lumpur, Malaysia

2013       Genetic diversity of DR TB: implication for future diagnostics
           Institute of Medicine and Chinese Academy of Sciences Workshop

                                         77




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 77 of 100
           The Global Crisis of Drug-Resistant Tuberculosis and the Leadership of the BRICS
           Countries: Challenges and Opportunities
           Beijing, China

2013       Evolution of drug-resistance in TB genomes
           International Conference of the Union for TB and Lung Disease
           Paris, France

2014       The genetics and pathogenesis of MDR and XDR TB drug resistance
           Conference on Retroviruses and Opportunistic Infections (CROI)
           Boston, MA

2014       Genetic basis for transmission of MDR-TB
           9th International Conference on the Pathogenesis of Mycobacterial Infections
           Stockholm, Sweden

2015       Issues in the management and prevention of drug resistant and sensitive TB
           Invited Lecture
           Bogomolets National Medical University
           Kiev, Ukraine

2015       TB and diabetes mellitus outcomes
           19th Annual Conference of the Union-North America Region
           Vancouver, BC, Canada

2015       The transmissibility of drug resistant TB
           RePort Consortium Meeting
           Boston University
           Boston, Massachusetts

2015       The TB drug resistance database
           46th Union World Conference on Lung Health
           Cape Town, South Africa

2016       Diabetes and environmental co-morbidities with TB
           Keystone Symposia Conference - Tuberculosis Co-Morbidities and Immunopathogenesis
           Keystone, Colorado

2016       Enabling next generation whole genome sequencing readouts directly from sputum
           samples and in the clinic: hype or hope?
           47th Union World Conference on Lung Health
           Liverpool, United Kingdom



                                          78




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 78 of 100
2017       Infectiousness and transmission of tuberculosis
           American Thoracic Society 2017 International Meeting
           Washington, DC

2017       Recent insights in the meaning of latency in tuberculosis
           30th Annual Doctor Dorothy Wiselberg Seminar
           McGill University
           Montreal, QC, Canada

2017       Next generation whole genome sequencing for tuberculosis: ready for clinical practice?
           48th Union World Conference on Lung Health
           Guadalajara, Mexico

2017       Estimating the adolescent tuberculosis burden in the 30 high-TB burden countries
           48th Union World Conference on Lung Health
           Guadalajara, Mexico

2017       Insights into TB from a longitudinal cohort study in Lima, Peru
           National TB program
           Lima, Peru

2018       Insights into TB from a longitudinal cohort study in Lima, Peru
           Otago University
           Dunedin, New Zealand

2018       Grant Writing
           Mongolian National University of Medical Sciences
           Ulaanbaatar, Mongolia

2019       Bacterial determinants of TB progression
           50th Union World Conference on Lung Health
           Hyderabad, India

2019       Genetic variations of mycobacterium tuberculosis that are associated with tuberculosis
           transmission
           50th Union World Conference on Lung Health
           Hyderabad, India

2020       The COVID-19 Research Agenda
           Partners in Health

2020       SARS-CoV-2
           Partners in Health

                                          79




  Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 79 of 100
Report of Clinical Activities and Innovations
Current Licensure and Certification

1996           Licensed in Medicine in Massachusetts

1996           Board Certified in Internal Medicine

1997           Board Certified in Infectious Disease


Practice Activities


                                                    Infectious Disease      3-5 new consults, 20-
1998 – 2007               Attending Physician       Consult Services,       30 follow-ups per day
                                                    MGH, Boston, MA         3-6 weeks per year
The unit provides consults on infectious disease issues to all medical, surgical and other specialty
wards. I saw patients referred to the specialty unit in conjunction with a team that includes an
infectious disease fellow and rotating medical students and residents. In addition to this bedside
clinical teaching, I also participated in weekly clinical conferences and seminars that are
designed to maximize teaching.




Report of Scholarship
Peer reviewed publications in print or other media
Research investigations

1. Murray MJ, Murray NJ, Murray AB, Murray MB. Refeeding-malaria and hyperferraemia.
   Lancet 1975;1:653-4.
2. Murray MJ, Murray AB, Murray MB, Murray CJ. Somali food shelters in the Ogaden famine
   and their impact on health. Lancet 1976 Jun 12;1:1283-5.
3. Murray MJ, Murray AB, Murray MB, Murray CJ. Parotid enlargement, forehead edema, and
   suppression of malaria as nutritional consequences of ascariasis. Am J Clin Nutr. 1977
   Dec;30(12):2117-21.
4. Murray MJ, Murray AB, Murray NJ, Murray MB. Diet and cerebral malaria: the effect of
   famine and refeeding. Am J Clin Nutr. 1978 Jan;31(1):57-61.
5. Murray MJ, Murray AB, Murray NJ, Murray MB. Serum cholesterol, triglycerides and heart
   disease of nomadic and sedentary tribesmen consuming isoenergetic diets of high and low
   fat content. Br J Nutr. 1978 Jan;39(1):159-63.


                                                80




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 80 of 100
6. Murray MJ, Murray AB, Murray NJ, Murray MB. The effect of iron status of Nigerien
    mothers on that of their infants at birth and 6 months, and on the concentration of Fe in
    breast milk. Br J Nutr. 1978 May;39(3):627-30.
7. Murray MJ, Murray AB, Murray MB, Murray CJ. The adverse effect of iron repletion on the
    course of certain infections. Br Med J 1978 Oct 21;2:1113-5.
8. Murray MJ, Murray AB, Murray NJ, Murray MB, Murray CJ. Molluscum contagiosum and
    herpes simplex in Maasai pastoralists; refeeding activation of virus infection following
    famine? Trans R Soc Trop Med Hyg. 1980;74(3):371-4.
9. Murray JM, Murray AB, Murray MB, Murray CJ. Rarity of planar warts in Cushite nomads:
    antiviral effect of milk? Lancet. 1980 Jul 19;2(8186):143-4.
10. Murray MJ, Murray AB, Murray NJ, Murray MB. Infections during severe primary
    undernutrition and subsequent refeeding: paradoxical findings. Aust N Z J Med. 1995
    Oct;25(5):507-11.
11. Murray M, Rasmussen Z. Measles Outbreak in a Northern Pakistani village: epidemiology
    and vaccine effectiveness. Am J Epidemiology 2000;1:811-9.
12. Piatek A, Telenti A, Murray M, El-Hajj H, Jacobs WR Jr, Kramer FR, Alland D. Genotypic
    analysis of M. tuberculosis in two distinct populations using molecular beacons: implications
    for rapid susceptibility testing. Antimicrob Agents Chemother 2000;1:103-10.
13. Murray MB, Determinants of cluster distribution in the molecular epidemiology of
    tuberculosis. Proc Natl Acad Sci U S A 2002 Feb; 99:1538-43.
14. Murray MB, Alland D. Methodological problems in the molecular epidemiology of
    tuberculosis. Am. J. Epidemiology 2002;155: 565-71.
15. Murray MB. Sampling bias in the molecular epidemiology of tuberculosis. Emerg Infect Dis
    2002 Apr; 4:363-9.
16. Hughes A, Friedman R, Murray M. Genomewide pattern of synonymous nucleotide
    substitution in two complete genomes of Mycobacterium tuberculosis. Emerg Infect Dis
    2002 Nov;8:1342-6.
17. Murray MB. Molecular epidemiology and the dynamics of tuberculosis transmission among
    foreign-born people. CMAJ 2002;167:355-6.
18. Lipsitch M, Murray MB. Multiple equilibria: Tuberculosis transmission require unrealistic
    assumptions. Theor Popul Biol 2003 Mar; 63:169-7.
19. Alland D, Whittam T, Murray M, Cave DM, Hazbon M, Dix K, Kokoris M, Duesterhoeft A,
    Eisen JA, Fraser CM, Fleischmann RD. Modeling bacterial evolution with comparative-
    genome based marker systems. Application to M. tuberculosis evolution and pathogenesis. J
    Bacteriol 2003;185:3392-9.
20. Lipsitch M, Cohen T, Cooper B, Robins JM, Ma S, James L, Gopalakrishna G, Chew SK, Tan
    CC, Fisman D, Samore M, Murray M. Transmission dynamics and control of severe acute
    respiratory syndrome. Science 2003; 300:1966-70.
21. Kudva IT, Griffin RW, Murray M, John M, Perna NT, Barrett TJ, and Calderwood SB.
    Insertions, deletions and single nucleotide polymorphisms at rare restriction enzyme sites
    enhance discriminatory power of polymorphic amplified typing sequences, a novel strain
    typing system for escherichia coli O157:H7. J Clin Microbiol 2004 Jun;42:2388-97.


                                               81




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 81 of 100
22. Cohen T**, Becerra MC, Murray MB. Isoniazid resistance and the future of drug-resistant
    tuberculosis. Microb Drug Resist 2004;10:280-5.
23. Cohen T**, Murray M. Modeling epidemics of multidrug-resistant M. tuberculosis of
    heterogeneous fitness. Nat Med 2004 Oct;10:1117-21.
24. Becerra MC, Pachao-Torreblanca IF, Bayona J, Celi R, Shin S, Kim JY, Farmer P, Murray M.
    Expanding tuberculosis case detection by screening household contacts. Public Health Rep
    2005;120:271-7.
25. Cohen T**, Murray M. Incident tuberculosis among recent US immigrants and exogenous
    reinfection. Emerg Infect Dis 2005;11:725-8.
26. Korves C**, Goldie S, Murray M. Cost-effectiveness of alternative blood screening strategies
    for West Nile Virus in the United States. PLoS Med 2006; 3:0211-21.
27. Louw GE, Warren RM, Donald PR, Murray MB, Bosman M, Van Helden PD, Young D, Victor
    TC. Frequency and implications of pyrazinamide resistance in managing previously treated
    tuberculosis patients. Int J Tuberc Lung Dis 2006 Jul;10:802-7.
28. Cohen T**, Lipsitch M, Walensky R, Murray M. Beneficial and perverse effects of isoniazid
    preventive therapy for latent tuberculosis infection in HIV-TB co-infected populations. Proc
    Natl Acad Sci U S A 2006 May 2;103:7042-7.
29. Resch S, Salomon J, Murray M, Weinstein M. Cost-effectiveness of treating multidrug-
    resistant tuberculosis. PLoS Med 2006 Jul;3:1302-9.
30. Mathew TA, Shin SS, Ovsynakova TN, Gelmanova I, Balbuena D, Atwood S, Peremetin GG,
    Strelis AK, Murray M. Causes of death during TB treatment in Tomsk Oblast, Russia. Int J
    Tuberc Lung Dis 2006; 10:857-63.
31. Korves C**, Goldie S, Murray M. Blood screening for the West Nile virus: the cost-
    effectiveness of a real-time trigger-based strategy. Clin Infect Dis 2006 Aug 15;43:490-3.
32. Hazbón MH, Brimacombe M, Bobadilla del Valle M, Cavatore M, Guerrer MI, Varma-Basil M,
    Billman-Jacobe H, Lavender B, Fyfe J, García-García L, León C, Bose M, Chaves G, Murray M,
    Eisenach KD, Sifuentes-Osornio J, Cave MD, Ponce de León A, Alland D. Population genetics
    study of isoniazid resistance mutations and evolution of multidrug-resistant Mycobacterium
    tuberculosis. Antimicrob Agents Chemother 2006;50:2640-9.
33. Johnson R, Warren R, Strauss OJ, Jordaan AM, Falmer AA, Beyers N, Schaaf HS, Cloete K,
    Murray M, van Helden PD, Victor TC. An outbreak of drug resistant tuberculosis caused by a
    Beijing strain in the Western Cape, South Africa. Int J Tuberc Lung Dis 2006;10:1412-4.
34. Lipsitch M, Cohen T, Murray M, Levin BR. Antiviral resistance and the control of pandemic
    influenza. PLoS Med 2007 Jan;4:0111-21.
35. Lin HH**, Ezzati M, Murray M. Tobacco smoke, indoor air pollution and tuberculosis – A
    systematic review and meta-analysis. PLoS Med 2007: 0173-89.
36. Gelmanova I, Keshavjee S, Golubchikova VT, Berezina VI, Sterlis AK, Yanova GV, Atwood S,
    Murray M. Barriers to successful tuberculosis treatment in Tomsk, Russia: Non-adherence,
    default and the acquisition of multi-drug resistance. Bull WHO 2007;85:703-11.
37. Victor TC, Streicher EM, Kewley C, Jordaan AM, van der Spuy GD, Bosman M, Louw H,
    Murray M, Young D, van Helden PD, Warren RM. Spread of an emerging Mycobacterium
    tuberculosis drug-resistant strain in the Western Cape of South Africa. Int J Tuberc Lung Dis
    2007;11:195-201.

                                               82




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 82 of 100
38. Colijn C**, Cohen T, Murray M. Emergent heterogeneity in tuberculosis epidemics. J Theor
    Biol 2007 Aug 21;247:765-74.
39. Cohen T**, Colijn C, Wright A, Zignol M, Pym A, Murray M. Challenges in estimating the
    total burden of drug resistant tuberculosis. Am J Respir Crit Care Med 2008 Jun 15;
    177:1302-6.
40. Cohen T**, Colijn C, Finklea B, Murray M. Exogenous re-infection and the dynamics of
    tuberculosis epidemics: local effects in a network model of transmission. J R Soc Interface
    2007 Jun 22;4:523-31.
41. Franke MF**, Appleton SC, Bayona J, Arteaga F, Palacios E, Llaro K, Shin SS, Becerra MC,
    Murray MB, Mitnick CD. Risk factors and mortality associated with default from multidrug-
    resistant tuberculosis treatment. Clin Infect Dis 2008 June 15;46:1844-51.
42. Cohen T**, Colijn C, Finklea B, Wright A, Zignol M, Pym A, Murray M. Are survey based
    estimates of the burden of drug resistant TB too low?: Insight from a simulation study. PLoS
    One 2008;3:e2363.
43. Jeon CY**, Murray M. Diabetes mellitus increases the risk of active tuberculosis: A
    systematic review of 13 observational studies. PLoS Med 2008; 5:e152.
44. Cohen T**, Colijn C, Murray M. Modeling the effects of strain diversity and mechanisms of
    strain competition on the potential performance of new tuberculosis vaccines. Proc Natl
    Acad Sci U S A. 2008 Oct 21;105(42):16302-7.
45. Lin HH**, Murray M, Cohen T, Colijn C, Ezzati M. Integrated analysis of respiratory diseases
    and risk factors in China: The effects of smoking and solid fuel use on COPD, lung cancer,
    and tuberculosis. Lancet 2008; 372:1473-83.
46. Cohen T**, Colijn C, Murray M. Latent coinfection and maintenance of strain diversity. Bull
    Math Biol 2009;71:247-63.
47. Sandgren A**, Strong M, Muthukrishnan P, Weiner BK, Church GM, MB Murray.
    Tuberculosis drug resistance mutation database. PLoS Med 2009;6:e2.
48. Uys PW, Warren R, van Helden PD, Murray M, Victor TC. Potential of rapid diagnosis for
    controlling drug-susceptible and drug-resistant tuberculosis in communities where
    Mycobacterium tuberculosis infections are highly prevalent. J Clin Microbiol 2009;47:1484-
    90.
49. Lin HH**, Ezzati M, Chang HY, Murray M. Association between tobacco smoking and active
    tuberculosis in Taiwan: prospective cohort study. Am J Respir Crit Care Med 2009 Sep
    1;180(5):475-80.
50. Colijn C**, Brandes A, Zucker J, Lun DS, Weiner B, Farhat MR, Cheng TY, Moody DB, Murray
    M, Galagan JE. Interpreting expression data with metabolic flux models: predicting
    Mycobacterium tuberculosis mycolic acid production. PLoS Comput Biol.
    2009;5(8):e1000489.
51. Brooks-Pollock E**, Cohen T, Murray M. The impact of realistic age structure in simple
    models of tuberculosis transmission. PLoS One. 2010 Jan 7;5(1):e8479.
52. Johnson EE**, Srikanth C, Sandgren A, Harrington L, Trebicka E, Wang L, Borregaard N,
    Murray M, Cherayil B. Siderocalin inhibits the intracellular replication of Mycobacterium
    tuberculosis in macrophages. FEMS Immunol Med Microbiol. 2010 Feb;58(1):138-45.


                                               83




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 83 of 100
53. Harries AD, Murray MB, Jeon CY, Ottmani S, Lonnroth K, Barreto, ML, Billo N, Brostron R,
    Bygbjerg IC, Fisher-Hock S, Mori T, Ramaiya K, Roglic G, Stransgaard H, Unwin N,
    Viswanathan V, Whiting D, Kapur A. Defining the research agenda to reduce the joint
    burden of disease from Diabetes Mellitus and Tuberculosis. Trop Med Int Health.
    2010;15(6):659-63.
54. Calver AD, Falmer AA, Murray M, Strauss OJ, Streicher EM, Hanekom M, Liversage M, Masibi
    M, van Helden PD, Warren RM, Victor TC. Emergence of increased resistance and
    extensively drug-resistant tuberculosis despite treatment adherence, South Africa. Emerg
    Infect Dis. 2010 Feb;16(2):264-71.
55. Cohen T**, Murray M, Wallengren K, Samuel L, Wilson D. The prevalence of drug sensitive
    and drug resistant tuberculosis among patients dying in hospital in KwaZulu-Natal, South
    Africa: a postmortem study. PLoS Med. 2010;7(6):e1000296.
56. Jacobson KR**, Tierney DB, Jeon CY, Mitnick CD, Murray M. Treatment outcomes among
    patients with extensively drug-resistant tuberculosis: systematic review and meta-analysis.
    Clin Infect Dis. 2010 Jul 1;51(1):6-14.
57. Becerra MC, Appleton SC, Franke MF, Chalco K, Bayona J, Murray M, Mitnick CD. Recurrence
    after treatment for pulmonary multidrug-resistant tuberculosis. Clin Infect Dis. 2010 Sep
    15;51(6):709-11.
58. Wirth KE**, Tchetgen Tchetgen EJ, Murray M. Adjustment for missing data in complex
    surveys using doubly robust estimation: Application to commercial sexual contact among
    Indian men. Epidemiology. 2010 Nov;21(6):863-71.
59. Jeon CY**, Harries AD, Baker MA, Hart JA, Gooneskera S, Murray MB. Bi-directional
    screening for tuberculosis and diabetes: a systematic review. Trop Med Int Health. 2010
    Nov;15(11):1300-14.
60. Ottmani S, Murray MB, Jeon CY**, Baker MA**, Kapur A, Lonnroth K, Harries AD.
    Consultation: Meeting on Tuberculosis and Diabetes Mellitus: Meeting summary and
    recommendations. Int J Tuberc Lung Dis. 2010 Dec;14(12):1513-7.
61. Johnson EE**, Sandgren A, Cherayil BJ, Murray M, Wessling-Resnick M. The role of
    ferroportin in macrophage-mediated immunity. Infect Immun. 2010 Dec;78(12):5099-106.
62. Jeon CY**, Calver AD, Victor TC, Warren RM, Shin SS, Murray MB. Use of fluoroquinolone
    antibiotics leads to tuberculosis treatment delay in a South African gold mining community.
    Int J Tuberc Lung Dis. 2011 Jan;15(1):77-83.
63. Cohen T**, Wilson D, Wallengren K, Samuel EY, Murray M. Mixed strain M. tuberculosis
    infections among patients dying in hospital in KwaZulu-Natal, South Africa. J Clin
    Microbiol. 2011;49(1):385-8.
64. Becerra MC, Appleton SC, Franke MF, Chalco F, Arteaga F, Bayona J, Murray M, Atwood SS,
    Mitnick CD. Tuberculosis burden in households of patients with multi-drug resistant
    tuberculosis and extensively drug resistant tuberculosis. Lancet. 2011 Jan 8;377(9760):147-
    52.
65. Colijn C**, Cohen T, Ganesh A, Murray M. Spontaneous emergence of multiple drug
    resistance in TB before and during therapy. PLoS One. 2011 Mar 30;6(3):e18327.



                                              84




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 84 of 100
66. Goldhaber-Fiebert JD, Jeon CY, Cohen T, Murray MB. Diabetes mellitus and tuberculosis in
    countries with high tuberculosis burdens: individual risks and social determinants. Int J
    Epidemiol. 2011 Apr;40(2):417-28.
67. Franke MF**, Robins JM, Mugabo J, Kaigamba F, Cain LE, Fleming JG, Murray M.
    Effectiveness of early Antiretroviral Therapy initiation to improve survival among HIV-
    infected adults with tuberculosis: a retrospective study. PLoS Med. 2011
    May;8(5):e1001029.
68. Murray M, Oxlade O, Lin HH. Modeling social, environmental, and biological determinants
    of tuberculosis. Int J Tuberc Lung Dis. 2011 Jun;15 S 2:64-70.
69. Brooks-Pollock E**, Becerra M, Goldstein E, Cohen T, Murray M. Epidemiological inference
    from the distribution of tuberculosis cases in households in Lima, Peru. J Infect Dis. 2011 Jun
    1;203(11):1582-9.
70. Cohen T**, Murray M, Abubakaar I, Zhang A, Sloutsky A, Arteaga F, Chalco K, Franke F,
    Becerra MC. Multiple introductions of multidrug resistant tuberculosis into households.
    Emerg Infect Dis. 2011 Jun;17(6):969-75.
71. Baker MA**, Harries A, Lonnroth K, Murray M. The impact of diabetes on tuberculosis
    treatment outcome: A systematic review. BMC Med. 2011 Jul 1;9(1):81.
72. Louw GE, Warren RM, Gey van Pittius NC, Leon R, Jimenez A, Pando RH, McEvoy CR,
    Grobbelaar M, Murray M, van Helden PD, Victor TC. Rifampicin Reduces Susceptibility to
    Ofloxacin in Rifampicin Resistant Mycobacterium tuberculosis through Efflux. Am J Respir
    Crit Care Med. 2011 Jul 15;184(2):269-76.
73. Lin H**, Langley I, Mwenda R, Doulla B, Egwaga S, Millington KA, Mann GH, Murray M,
    Squire SB, Cohen T. A modelling framework to support the selection and implementation of
    new tuberculosis diagnostic tools. Int J Tuberc Lung Dis. 2011 Aug;15(8):996-1004.
74. Jacobson KR**, Theron D, Victor TC, Streicher EM, Warren R, Murray M. Treatment
    outcomes of Isoniazid-Resistant Tuberculosis patients, Western Cape Province, South Africa.
    Clin Infect Dis. 2011 Aug;53(4):369-72.
75. Izu A, Mitnick C, Cohen T, Murray M, DeGruttola V. Bayesian methods of identifying and
    comparing branching tree structures: An application to development of resistant TB strains.
    Stat Med. 2011 Sep 30;30(22):2708-20.
76. Franke MF**, Murray MB, Muñoz M, Hernández-Díaz S, Sebastián JL, Atwood S, Caldas A,
    Bayona J, Shin S. Food insufficiency is a risk factor for suboptimal Antiretroviral Therapy
    adherence among HIV-Infected adults in urban Peru. AIDS Behav. 2011 Oct;15(7):1483-9.
77. Harries AD, Lin Y, Satyanarayana S, Lönnroth K, Li L, Wilson N, Chauhan LS, Zachariah
    R, Baker MA, Jeon CY**, Murray MB, Maher D, Bygbjerg IC, Enarson DA, Billo NE, Kapur A.
    The looming epidemic of diabetes-associated tuberculosis - learning lessons from HIV-
    associated tuberculosis. Int J Tuberc Lung Dis. 2011 Nov;15(11):1436-44.
78. Jeon CY**, Kang H, Kim M, Murray MB, Kim H, Cho EH, Park YK. Clustering of
    Mycobacterium tuberculosis strains from foreign-born patients in Korea. J Med Microbiol.
    2011 Dec;60(Pt 12):1835-40.
79. Layre E, Sweet L, Hong S, Madigan CA, Desjardins D, Young DC, Cheng TY, Annand JW, Kim K,
    Shamputa IC, McConnell MJ, Debono CA, Behar SM, Minnaard, AJ, Murray M, Barry CE 3rd,


                                                85




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 85 of 100
    Matsunaga I, Moody BD. A comparative lipidomics platform for chemotaxonomic analysis of
    Mycobacterium tuberculosis. Chem Biol. 2011 Dec 23;18(12):1537-49.
80. Weiner B, Gomez J, Victor TC, Warren RB, Sloustky A, Plikyatis BB, Posey J, van Helden P,
    van Pittius, NG, Koerhsen M, Sisk P, Stolte C, While J, Gagneux S, Birren B, Hung D, Murray
    M, Galagan J. Independent Large Scale Duplications in Multiple M. tuberculosis Lineages
    Overlapping the Same Genomic Region. PLoS One. 2012;7(2):e26038.
81. Rich M, Miller AC, Niyigena, P, Franke M, Niyonzima JB, Socci A, Drobac P, Hakizamungu,
    Mayfield A, Ruhayisah R, Epino H, Stulac S, Cancedda C, Karamaga A, Niyonzima S,
    Yarbrough C Fleming J, Amoroso C, Mukherjee J, Murray M, Farmer P, Binagwaho A.
    Excellent Clinical Outcomes and High Retention in Care Among Adults in a Community-
    based HIV Treatment Program in Rural Rwanda. J Acquir Immune Defic Syndr. 2012 Mar
    1;59(3):e35-42.
82. Baker M**, Lin HH, Chang HY, Murray M. The risk of tuberculosis disease among people
    with diabetes, a prospective cohort study. Clin Infect Dis. 2012 Mar;54(6):818-25.
83. Baker MA**, Wilson D, Wallengren K, Sandgren A, Iartchouk O, Broodie N, Goonesekera S,
    Sabeti P, Murray M. Polymorphisms in the gene encoding the iron transport protein
    ferroportin 1 influence susceptibility to tuberculosis. J Infect Dis. 2012 Apr;205(7):1043-7.
84. Bompangue D, Vesenbeckh SM, Giraudoux P, Castro M, Muyembe Tamfun J, Kebela Ilunga
    B, Murray M. Cholera ante portas – The re-emergence of cholera in Kinshasa after a ten-
    year hiatus. Version 2. PLoS Curr. 2012 Feb 17 [revised 2012 Mar 12];4:RRN1310.
85. Rinaldo A, Bertuzzo E, Mari L, Righetto L, Blokesch M, Gatto M, Casagrandi R, Murray M,
    Vesenbeckh S, Rodriguez-Iturbe I. Reassessment of the 2010-2011 Haiti cholera outbreak
    and multi-season projections. Proc Natl Acad Sci U S A. 2012 Apr 24;109(17):6602-7.
86. Lu C**, Chin B, Lewandowski JL, Basinga P, Hirschhorn LR, Hill K, Murray M, Binagwaho A.
    Towards universal health coverage: an evaluation of Rwanda Mutuelles in its first eight
    years. PLoS One. 2012;7(6):e39282.
87. Sergeev R, Colijn C, Murray M, Cohen T. Modeling the dynamic relationship between HIV
    and the risk of drug-resistant tuberculosis. Sci Transl Med. 2012 May 23;4(135):135ra67.
88. Jeon CY, Murray MB, Baker MA. Managing tuberculosis in patients with diabetes
    mellitus: why we care and what we know. Expert Rev Anti Infect Ther. 2012 Aug;10(8):863-
    8.
89. Arbour M**, Murray KA, Atwood SS, Murray M, Angel Cordero Vega M. Choosing the Best
    Child Assessment Instrument for a Specific Context: A Methodology for Engaging Local
    Experts Applied in Chile. J Dev Behav Pediatr. 2012 Oct;33(8):666-675.
90. Lin HH**, Dowdy D, Dye C, Murray M, Cohen T. The impact of new tuberculosis diagnostics
    on transmission: why context matters. Bull World Health Organ. 2012 Oct 1;90(10):739-
    747A.
91. Oxlade O**, Murray M. Tuberculosis and Poverty: Why Are the Poor at Greater Risk in
    India? PLoS One 2012; 7(11): e47533.
92. Kudva I. Griffin RW, Murray M, John M, Hovda CJ, Calderwood SB. Polymorphic Amplified
    Typing Sequences and Pulsed-Field Gel Electrophoresis Yield Comparable Results in the
    Strain Typing of a Diverse Set of Bovine Escherichia coli O157:H7 Isolates. Int J Microbiol.
    2012;2012:140105.

                                               86




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 86 of 100
 93. Menzies NA, Cohen T, Lin H-H, Murray M, Salomon JA. Population Health Impact and Cost-
     Effectiveness of Tuberculosis Diagnosis with Xpert MTB/RIF: A Dynamic Simulation and
     Economic Evaluation. PLoS Med 2012; 9(11): e1001347.
 94. Fraser HS, Thomas D, Tomaylla J, Garcia N, Lecca L, Murray M, Becerra MC. Adaptation of
     a web-based, open source electronic medical record system platform to support a large
     study of tuberculosis epidemiology. BMC Med Inform Decis Mak. 2012 Nov 7;12:125.
 95. Barter DM**, Agboola SO, Murray MB, Bärnighausen T. Tuberculosis and poverty: the
     contribution of patient costs in sub-Saharan Africa—a systematic review. BMC Public
     Health. 2012 Nov 14; 12(1):980.
 96. Jacobson KR**, Theron D, Kendall EA, Franke MF, Barnard M, van Helden PD, Victor TC,
     Streicher EM, Murray MB, Warren RM. Implementation of GenoType MTBDRplus Reduces
     Time to Multidrug-Resistant Tuberculosis Therapy Initiation in South Africa. Clin Infect Dis.
     2013 Feb;56(4):503-8.
 97. Wirth KE**, Tchetgen Tchetgen EJ, Silverman JG, Murray MB. How does sex trafficking
     increase the risk of HIV Infection? An observational study from Southern India. Am J
     Epidemiol. 2013 Feb 1;177(3):232-41.
 98. Franke MF**, Appleton SC, Mitnick CD, Furin JJ, Bayona J, Chalco K, Shin SS, Murray MB,
     Becerra MC. Aggressive Regimens for Multidrug-Resistant Tuberculosis Reduce Recurrence.
     Clin Infect Dis. 2013 Mar;56(6):770-6.
99. Kato-Maeda M, Ho C, Passarelli B, Banaei N, Grinsdale J, Flores L, Anderson J, Murray M,
     Rose G, Kawamura LM, Pourmand N, Tariq MA, Gagneux S, Hopewell PC. Use of Whole
     Genome Sequencing to Determine the Microevolution of Mycobacterium tuberculosis
     during an Outbreak. PLoS One. 2013 Mar 15;8(3): e58235.
100.Reeves AZ, Campbell PJ, Sultana R, Malik S, Murray M, Plikaytis BB, Shinnick TM, Posey JE.
     Aminoglycoside Cross-Resistance in Mycobacterium tuberculosis Due to Mutations in the 5'
     Untranslated Region of whiB7. Antimicrob Agents Chemother. 2013 Apr;57(4):1857-65.
101.Drobac PC, Basinga P, Condo J, Farmer PE, Finnegan KE, Hamon JK, Amoroso C, Hirschhorn
     LR, Kakoma JB, Lu C, Murangwa Y, Murray M, Ngabo F, Rich M, Thomson D, Binagwaho A.
     Comprehensive and integrated district health systems strengthening: the Rwanda
     Population Health Implementation and Training (PHIT) Partnership. BMC Health Serv Res.
     2013;13 Suppl 2:S5.
102.Galea JT, Contreras C, Lecca L, Shin S, Lobatón R, Zhang Z, Calderón R, Murray M, Becerra
     MC. Rapid home-based HIV testing to reduce costs in a large tuberculosis cohort study.
     Public Health Action. 2013 Jun 21;3(2):172-174.
103.Ford CB, Shah RR, Maeda MK, Gagneux S, Murray MB, Cohen T, Johnston JC, Gardy J,
     Lipsitch M, Fortune SM. Mycobacterium tuberculosis mutation rate estimates from
     different lineages predict substantial differences in the emergence of drug-resistant
     tuberculosis. Nat Genet. 2013 Jul;45(7):784-90.
104.Farhat MR**, Shapiro BJ, Kieser KJ, Sultana R, Jacobson KR, Victor TC, Warren RM, Streicher
     EM, Calver A, Sloutsky A, Kaur D, Posey JE, Plikaytis B, Oggioni MR, Gardy JL, Johnston JC,
     Rodrigues M, Tang PK, Kato-Maeda M, Borowsky ML, Muddukrishna B, Kreiswirth BN,
     Kurepina N, Galagan J, Gagneux S, Birren B, Rubin EJ, Lander ES, Sabeti PC, Murray M.


                                                87




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 87 of 100
    Genomic analysis identifies targets of convergent positive selection in drug-resistant
    Mycobacterium tuberculosis. Nat Genet. 2013 Oct; 45(10):1183-9.
105.Lin HH**, Chiang YT, Chuang JH, Yang SL, Chang HY, Ezzati M, Murray M. Exposure to
    secondhand smoke and risk of tuberculosis: prospective cohort study. PLoS One. 2013 Oct
    25;8(10):e77333.
106.Kudva IT, Smole S, Griffin RW, Garren J, Kalia N, Murray M, John M, Timperi R, Calderwood
    SB. Polymorphic Amplified Typing Sequences (PATS) Strain Typing System Accurately
    Discriminates a Set of Temporally and Spatially Disparate Escherichia coli O157 Isolates
    Associated with Human Infection. Open Microbiol J. 2013 Oct 31;7:123-9.
107.Kendall EA, Theron D, Franke MF, van Helden P, Victor TC, Murray MB, Warren RM,
    Jacobson KR. Alcohol, hospital discharge, and socioeconomic risk factors for default from
    multidrug resistant tuberculosis treatment in rural South Africa: a retrospective cohort
    study. PLoS One. 2013 Dec 13;8(12):e83480.
108.Johnson AD, Thomson DR, Atwood S, Alley I, Beckerman JL, Koné I, Diakité D, Diallo H,
    Traoré B, Traoré K, Farmer PE, Murray M, Mukherjee J. Assessing Early Access to Care and
    Child Survival during a Health System Strengthening Intervention in Mali: A Repeated Cross
    Sectional Survey. PLoS One. 2013 Dec 11;8(12):e81304.
109.Franke MF, Del Castillo H, Pereda Y, Lecca L, Cárdenas L, Fuertes J, Murray MB, Bayona J,
    Becerra MC. Modifiable Factors Associated with Tuberculosis Disease in Children: A Case-
    Control Study. Pediatr Infect Dis J. 2014 Jan;33(1):109-11.
110.Franke MF, Del Castillo H, Pereda Y, Lecca L, Fuertes J, Cárdenas L, Becerra MC, Bayona J,
    Murray M. Parasite Infection and Tuberculosis Disease among Children: A Case-Control
    Study.
    Am J Trop Med Hyg. 2014 Feb;90(2):279-82.
111.Nebenzahl-Guimaraes H**, Jacobson KR, Farhat MR, Murray MB. Systematic review of
    allelic exchange experiments aimed at identifying mutations that confer drug resistance in
    Mycobacterium tuberculosis. J Antimicrob Chemother. 2014 Feb;69(2):331-42.
112.Huang CC**, Tchetgen ET, Becerra M, Cohen T, Hughes KC, Zhang Z, Calderon R, Yataco R,
    Contreras C, Galea J, Lecca L, Murray M. The effect of HIV-related immunosuppression on
    the risk of tuberculosis transmission to household contacts. Clin Infect Dis. 2014
    Mar;58(6):765-74.
113.Zelner JL, Murray MB, Becerra MC, Galea J, Lecca L, Calderon R, Yataco R, Contreras C,
    Zhang Z, Grenfell BT, Cohen T. Bacillus Calmette-Guérin and isoniazid preventive therapy
    protect contacts of tuberculosis patients. Am J Respir Crit Care Med. 2014 Apr 1;189(7):853-
    9.
114.Ngonghala CN, Pluciński MM, Murray MB, Farmer PE, Barrett CB, Keenan DC, Bonds MH.
    Poverty, disease, and the ecology of complex systems. PLoS Biol. 2014 Apr
    1;12(4):e1001827.
115.Nebenzahl-Guimaraes H**, Borgdorff MW, Murray MB, van Soolingen D. A Novel Approach
    - The Propensity to Propagate (PTP) Method for Controlling for Host Factors in Studying the
    Transmission of Mycobacterium Tuberculosis. PLoS One. 2014 May 21;9(5):e97816.
116.Zelner JL, Murray MB, Becerra MC, Galea J, Lecca L, Calderon R, Yataco R, Contreras C,
    Zhang Z, Grenfell BT, Cohen T. Age-Specific Risks of Tuberculosis Infection from Household

                                               88




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 88 of 100
    and Community Exposures and Opportunities for Interventions in a High-Burden Setting.
    Am J Epidemiol. 2014 Oct 15;180(8):853-61.
117.Langley I, Lin HH, Egwaga S, Doulla B, Ku CC, Murray M, Cohen T, Squire SB. Assessment of
    the patient, health system, and population effects of Xpert MTB/RIF and alternative
    diagnostics for tuberculosis in Tanzania: an integrated modelling approach. Lancet Glob
    Health. 2014 Oct;2 (10):e581-91.
118.Farhat MR**, Shapiro BJ, Sheppard SK, Colijn C, Murray M. A phylogeny-based sampling
    strategy and power calculator informs genome-wide associations study design for microbial
    pathogens. Genome Med. 2014 Nov 15;6(11):101.
119.Menzies NA, Cohen T, Murray M, Salomon JA. Effect of empirical treatment on outcomes of
    clinical trials of diagnostic assays for tuberculosis. Lancet Infect Dis. 2015 Jan;15(1):16-7.
120.Krumme AA, Kaigamba F, Binagwaho A, Murray MB, Rich ML, Franke MF. Depression,
    adherence and attrition from care in HIV-infected adults receiving antiretroviral therapy. J
    Epidemiol Community Health. 2015 Mar;69(3):284-9.
121.Ivers LC, Hilaire IJ, Teng JE, Almazor CP, Jerome JG, Ternier R, Boncy J, Buteau J, Murray MB,
    Harris JB, Franke MF. Effectiveness of reactive oral cholera vaccination in rural Haiti: a case-
    control study and bias-indicator analysis. Lancet Glob Health. 2015 Mar;3(3):e162-8. doi:
    10.1016/S2214-109X(14)70368-7.
122.Farhat MR**, Mitnick CD, Franke MF, Kaur D, Sloutsky A, Murray M, Jacobson KR.
    Concordance of Mycobacterium tuberculosis fluoroquinolone resistance testing:
    implications for treatment. Int J Tuberc Lung Dis. 2015 Mar;19(3):339-41.
123.Childs LM, Abuelezam NN, Dye C, Gupta S, Murray MB, Williams BG, Buckee CO. Modelling
    challenges in context: lessons from malaria, HIV, and tuberculosis. Epidemics. 2015
    Mar;10:102-7.
124.Oxlade O**, Huang CC, Murray M. Estimating the impact of reducing under-nutrition on the
    tuberculosis epidemic in the central eastern states of India: a dynamic modeling study. PLoS
    One. 2015 Jun 5;10(6):e0128187.
125.Broadhurst MJ, Kelly JD, Miller A, Semper A, Bailey D, Groppelli E, Simpson A, Brooks T, Hula
    S, Nyoni W, Sankoh AB, Kanu S, Jalloh A, Ton Q, Sarchet N, George P, Perkins MD, Wonderly
    B, Murray M, Pollock NR. ReEBOV Antigen Rapid Test kit for point-of-care and laboratory-
    based testing for Ebola virus disease: a field validation study. Lancet. 2015 Aug
    29;386(9996):867-74.
126.Odone A**, Calderon R, Becerra MC, Zhang Z, Contreras CC, Yataco R, Galea J, Lecca L,
    Bonds, MH, Mitnick CD, Murray MB. Acquired and Transmitted Multidrug Resistant
    Tuberculosis: The Role of Social Determinants. PLoS One. 2016 Jan 14;11(1):e0146642.
127.Zelner JL, Murray MB, Becerra MC, Galea J, Lecca L, Calderon R, Yataco R, Contreras C,
    Zhang Z, Manjourides J, Grenfell BT, Cohen T. Identifying Hotspots of Multidrug-Resistant
    Tuberculosis Transmission Using Spatial and Molecular Genetic Data. J Infect Dis. 2016 Jan
    15;213(2):287-94.
128.Velásquez GE, Cegielski JP, Murray MB, Yagui MJ, Asencios LL, Bayona JN, Bonilla CA, Jave
    HO, Yale G, Suárez CZ, Sanchez E, Rojas C, Atwood SS, Contreras CC, Santa Cruz J, Shin
    SS. Impact of HIV on mortality among patients treated for tuberculosis in Lima, Peru: a
    prospective cohort study. BMC Infect Dis. 2016 Feb 1;16:45.

                                                 89




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 89 of 100
129.Farhat MR**, Jacobson KR, Franke MF, Kaur D, Sloutsky A, Mitnick CD, Murray M. Gyrase
    mutations are associated with variable levels of Fluoroquinolone resistance in
    Mycobacterium tuberculosis. J Clin Microbiol. 2016 Mar;54(3):727-33.
130.Semper AE, Broadhurst MJ, Richards J, Foster GM, Simpson AJ, Logue CH, Kelly JD, Miller A,
    Brooks TJ, Murray M, Pollock NR. Performance of the GeneXpert Ebola assay for diagnosis
    of Ebola virus disease in Sierra Leone: a field evaluation study. PLoS Med. 2016
    Mar;13(3):e1001980.
131.Miller AC, Murray MB, Thomson DR, Arbour MC. How consistent are associations between
    stunting and child development? Evidence from a meta-analysis of associations between
    stunting and multidimensional child development in fifteen low- and middle-income
    countries. Public Health Nutr. 2016 Jun;19(8):1339-47.
132.Lahiri N, Shah RR, Layre E, Young D, Ford C, Murray MB, Fortune SM, Moody DB. Rifampin
    Resistance mutations are associated with broad chemical remodeling of Mycobacterium
    tuberculosis. J Biol Chem. 2016 Jul 1;291(27):14248-56.
133.Atre SR**, Murray MB. Management and control of multidrug-resistant tuberculosis (MDR-
    TB): Addressing policy needs for India. J Public Health Policy. 2016 Aug 37:277-299.
134.Mukabutera A**, Thomson D, Murray M, Basinga P, Nyirazinyoye L, Atwood S, Savage KP,
    Ngirimana A, Hedt-Gauthier BL. Rainfall variation and child health: effect of rainfall on
    diarrhea among under 5 children in Rwanda, 2010. BMC Public Health. 2016 Aug 5;16:731.
135.Diakite I**, Mooring EQ, Velasquez GE, Murray MB. Novel Ordered Stepped-Wedge Cluster
    Trial Designs for Detecting Ebola Vaccine Efficacy Using a Spatially Structured Mathematical
    Model. PLoS Negl Trop Dis. 2016 Aug 10;10(8):e0004866.
136.Farhat MR**, Sultana R, Iartchouk O, Bozeman S, Galagan J, Sisk P, Stolte C, Nebenzahl-
    Guimaraes H, Jacobson K, Sloutsky A, Kaur D, Posey J, Kreiswirth BN, Kurepina N, Rigouts L,
    Streicher EM, Victor TC, Warren RM, van Soolingen D, Murray M. Genetic Determinants of
    Drug Resistance in Mycobacterium tuberculosis and Their Diagnostic Value. Am J Respir Crit
    Care Med. 2016 Sep 1;194(5):621-30.
137.Thomson DR, Semakula M, Hirschhorn LR, Murray M, Ndahindwa V, Manzi A, Mukabutera
    A, Karema C, Condo J, Hedt-Gauthier B. Applied statistical training to strengthen analysis
    and health research capacity in Rwanda. Health Res Policy Syst. 2016 Sep 29;14(1):73.
138.Cancedda C, Davis SM, Dierberg KL, Lascher J, Kelly JD, Barrie MB, Koroma AP, George P,
    Kamara AA, Marsh R, Sumbuya MS, Nutt CT, Scott KW, Thomas E, Bollbach K, Sesay A, Barrie
    A, Barrera E, Barron K, Welch J, Bhadelia N, Frankfurter RG, Dahl OM, Das S, Rollins RE,
    Eustis B, Schwartz A, Pertile P, Pavlopoulos I, Mayfield A, Marsh RH, Dibba Y, Kloepper D,
    Hall A, Huster K, Grady M, Spray K, Walton DA, Daboh F, Nally C, James S, Warren GS, Chang
    J, Drasher M, Lamin G, Bangura S, Miller AC, Michaelis AP, McBain R, Broadhurst MJ,
    Murray M, Richardson ET, Philip T, Gottlieb GL, Mukherjee JS, Farmer PE. Strengthening
    Health Systems While Responding to a Health Crisis: Lessons Learned by a
    Nongovernmental Organization During the Ebola Virus Disease Epidemic in Sierra Leone. J
    Infect Dis. 2016 Oct 15;214(suppl 3):S153-S163.
139.Velasquez GE**, Calderon RI, Mitnick CD, Becerra MC, Huang CC, Zhang Z, Contreras CC,
    Yataco RM, Galea JT, Lecca LW, Murray MB. Pyrazinamide Resistance Assays and Two-


                                               90




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 90 of 100
     Month Sputum Culture Status in MDR-TB Patients. Antimicrob Agents Chemother. 2016
     Nov;60(11):6766-6773.
140.Aibana O**, Acharya X, Huang CC, Becerra MC, Galea JT, Chiang SS, Contreras C, Calderon R,
     Yataco R, Velasquez GE, Tintaya K, Jimenez J, Lecca L, Murray MB. Nutritional Status and
     Tuberculosis Risk in Adult and Pediatric Household Contacts. PLoS One. 2016 Nov
     11;11(11):e0166333.
141.Richardson ET**, Kelly JD, Barrie MB, Mesman AW, Karku S, Quiwa K, Marsh RH,
     Koedoyoma S, Daboh F, Barron KP, Grady M, Tucker E, Dierberg KL, Rutherford GW, Barry
     M, Jones JH, Murray MB, Farmer PE. Minimally Symptomatic Infection in an Ebola
     'Hotspot': A Cross-Sectional Serosurvey. PLoS Negl Trop Dis. 2016 Nov 15;10(11):e0005087.
142.Miller AC, Ramananjato RH, Garchitorena A, Rabeza VR, Gikic D, Cripps A, Cordier L,
     Rahaniraka Razanadrakato HT, Randriamanambintsoa M, Hall L, Murray M, Safara
     Razanavololo F, Rich ML, Bonds MH. Baseline population health conditions ahead of a
     health system strengthening program in rural Madagascar. Glob Health Action.
     2017;10(1):1329961.
143.Aibana O**, Bachmaha M, Krasiuk V, Rybak N, Flanigan TP, Petrenko V, Murray MB. Risk
     factors for poor multidrug-resistant tuberculosis treatment outcomes in Kyiv Oblast,
     Ukraine. BMC Infect Dis. 2017 Feb 7;17(1):129.
144.Nebenzahl-Guimaraes H**, van Laarhoven A, Farhat MR, Koeken VACM, Mandemakers JJ,
     Zomer A, van Hijum SAFT, Netea MG, Murray M, van Crevel R, van Soolingen D.
     Transmissible Mycobacterium tuberculosis strains share genetic markers and immune
     phenotypes. Am J Respir Crit Care Med. 2017 Jun 1;195(11):1519-1527.
145.Garchitorena A, Miller AC, Cordier LF, Ramananjato R, Rabeza VR, Murray M, Cripps A, Hall
     L, Farmer P, Rich M, Orlan AV, Rabemampionona A, Rakotozafy G, Randriantsimaniry D,
     Gikic D, Bonds MH. In Madagascar, use of health care services increased when fees were
     removed: lessons for universal health coverage. Health Aff (Millwood). 2017 Aug
     1;36(8):1443-1451.
146.Aibana O**, Franke MF, Huang CC, Galea JT, Calderon R, Zhang Z, Becerra MC, Smith ER,
     Ronnenberg AG, Contreras C, Yataco R, Lecca L, Murray MB. Impact of Vitamin A and
     Carotenoids on the Risk of Tuberculosis Progression. Clin Infect Dis. 2017 Sep 15;65(6):900-
     909.
147.Rodriguez CA, Smith ER, Villamor E, Zaveleta N, Respicio-Torres G, Contreras C, Perea S,
     Jimenez J, Tintaya K, Lecca L, Murray MB, Franke MF. Development and validation of a food
     frequency questionnaire to estimate intake among children and adolescents in urban Peru.
     Nutrients. 2017 Oct 14;9(10).
148.Farhat MR**, Jacobson KR, Franke MF, Kaur D, Murray M, Mitnick CD. Fluoroquinolone
     resistance mutation detection is equivalent to culture-based drug sensitivity testing for
     predicting multidrug-resistant tuberculosis treatment outcome: a retrospective cohort
     study. Clin Infect Dis. 2017 Oct 15;65(8):1364-1370.
149. Aibana O, Slavuckij A, Bachmaha M, Krasiuk V, Rybak N, Flanigan TP, Petrenko
     V, Murray MB. Patient predictors of poor drug sensitive tuberculosis treatment outcomes
     in Kyiv Oblast, Ukraine. F1000Research 2017 Oct 23;6:1873.


                                               91




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 91 of 100
150.Nathavitharana RR, Shi CX, Chindelevitch L, Calderon R, Zhang Z, Galea JT, Contreras C,
     Yataco R, Lecca L, Becerra MC, Murray MB, Cohen T. Polyclonal Pulmonary Tuberculosis
     Infections and Risk for Multidrug Resistance, Lima, Peru. Emerg Infect Dis 2017
     Nov;11:1883-86.
151.Mukabutera A, Thomson DR, Hedt-Gauthier BL, Atwood S, Basinga P, Nyirazinyoye L, Savage
     KP, Habimana M, Murray M. Exogenous factors matter when interpreting the results of an
     impact evaluation: a case study of rainfall and child health programme intervention in
     Rwanda. Trop Med Int Health. 2017 Dec;22(12):1505-1513.
152.Miotto P, Tessema B, Tagliani E, Chindelevitch L, Starks AM, Emerson C, Hanna D, Kim PS,
     Liwski R, Zignol M, Gilpin C, Niemann S, Denkinger CM, Fleming J, Warren RM, Crook D,
     Posey J, Gagneux S, Hoffner S, Rodrigues C, Comas I, Engelthaler DM, Murray M, Alland D,
     Rigouts L, Lange C, Dheda K, Hasan R , Ranganathan UDK, McNerney R, Ezewudo M, Cirillo
     DM, Schito M, Köser CU, Rodwell TC. A standardised method for interpreting the
     association between mutations and phenotypic drug-resistance in Mycobacterium
     tuberculosis. Eur Respir J. 2017 Dec 28;50(6).
153.Aibana O**, Franke MF, Huang CC, Galea JT, Calderon R, Zhang Z, Becerra MC, Smith ER,
     Contreras C, Yataco R, Lecca L, Murray MB. Vitamin E Status is inversely associated with
     risk of incident tuberculosis disease among household contacts. J Nutr. 2018 Jan
     1;148(1):56-62.
154. Zelner J, Murray M, Becerra M, Galea J, Lecca L, Calderon R, Yataco R, Zhang Z, Cohen
     T. Protective effects of household-based TB interventions are robust to neighbourhood-level
     variation in exposure risk in Lima, Peru: a model-based analysis. Int J Epidemiol. 2018 Feb
     1;47(1):185-192.
155. Linger Y, Knickerbocker C, Sipes D, Golova J, Franke M, Calderon R, Lecca L, Thakore N,
     Holmberg R, Qu P, Kukhtin A, Murray MB, Cooney CG, Chandler DP. Genotyping
     Multidrug-Resistant Mycobacterium tuberculosis from Primary Sputum and Decontaminated
     Sediment with an Integrated Microfluidic Amplification Microarray Test. J Clin Microbiol.
     2018 Feb 22;56(3). Print 2018 Mar.
156.Wun KS, Reijneveld JF, Cheng TY, Ladell K, Uldrich AP, Le Nours J, Miners KL, McLaren JE,
     Grant EJ, Haigh OL, Watkins TS, Suliman S, Iwany S, Jimenez J, Calderon R, Tamara KL, Leon
     SR, Murray MB, Mayfield JA, Altman JD, Purcell AW, Miles JJ, Godfrey DI, Gras S, Price DA,
     Van Rhijn I, Moody DB, Rossjohn J. T cell autoreactivity directed toward CD1c itself rather
     than toward carried self lipids. Nat Immunol. 2018 Apr;19(4):397-406.
157.Thomson DR, Amoroso C, Atwood S, Bonds MH, Rwabukwisi FC, Drobac P, Finnegan KE,
     Farmer DB, Farmer PE, Habinshuti A, Hirschhorn LR, Manzi A, Niyigena P, Rich ML, Stulac S,
     Murray MB, Binagwaho A. Impact of a health system strengthening intervention on
     maternal and child health outputs and outcomes in rural Rwanda 2005-2010. BMJ Glob
     Health. 2018 Apr 9;3(2):e000674.
158. Garchitorena A, Miller AC, Cordier L, Rabeza VR, Randriamanambintsoa M, Razanadrakato
     HR, Hall L, Haruna J, Randrianambinina A, Thomson DR, Atwood S, Murray MB,
     Ratsirarson J, Ouenzar MA, Bonds MH. Early changes in intervention coverage and
     mortality rates following the implementation of an integrated health system intervention in
     Madagascar: a cohort study. BMJ Glob Health. 2018 Jun 4;3(3):e000762.


                                               92




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 92 of 100
159. Thakore N, Norville R, Franke M, Calderon R, Lecca L, Villanueva M, Murray MB,
     Cooney CG, Chandler DP, Holmberg RC. Automated TruTip nucleic acid extraction and
     purification from raw sputum. PLoS One. 2018 Jul 5;13(7):e0199869.
160. McIntosh AI, Jenkins HE, White LF, Barnard M, Thomson DR, Dolby T, Simpson J,
     Streicher EM, Kleinman MB, Ragan EJ, van Helden PD, Murray MB, Warren RM,
     Jacobson KR. Using routinely collected laboratory data to identify high rifampicin-resistant
     tuberculosis burden communities in the Western Cape Province, South Africa: A
     retrospective spatiotemporal analysis. PLOS Med. 2018 Aug 21;15(8):e1002638.
     eCollection 2018 Aug.
161. Miller AC, Garchitorena A, Rabeza V, Randriamanambintsoa M, Rahaniraka Razanadrakato
     HT, Cordier L, Ouenzar MA, Murray MB, Thomson DR, Bonds MH. Cohort Profile:
     Ifanadiana Health Outcomes and Prosperity longitudinal Evaluation (IHOPE). Int J
     Epidemiol. 2018 Oct 1;47(5):1394-1395e.
162. CRyPTIC Consortium and the 100,000 Genomes Project, Allix-Béguec C, Arandjelovic I, Bi
     L, Beckert P, Bonnet M, Bradley P, Cabibbe AM, Cancino-Muñoz I, Caulfield MJ,
     Chaiprasert A, Cirillo DM, Clifton DA, Comas I, Crook DW, De Filippo MR, de Neeling H,
     Diel R, Drobniewski FA, Faksri K, Farhat MR, Fleming J, Fowler P, Fowler TA, Gao Q,
     Gardy J, Gascoyne-Binzi D, Gibertoni-Cruz AL, Gil-Brusola A, Golubchik T, Gonzalo X,
     Grandjean L, He G, Guthrie JL, Hoosdally S, Hunt M, Iqbal Z, Ismail N, Johnston J,
     Khanzada FM, Khor CC, Kohl TA, Kong C, Lipworth S, Liu Q, Maphalala G, Martinez E,
     Mathys V, Merker M, Miotto P, Mistry N, Moore DAJ, Murray M, Niemann S, Omar SV,
     Ong RT, Peto TEA, Posey JE, Prammananan T, Pym A, Rodrigues C, Rodrigues M, Rodwell
     T, Rossolini GM, Sánchez Padilla E, Schito M, Shen X, Shendure J, Sintchenko V, Sloutsky
     A, Smith EG, Snyder M, Soetaert K, Starks AM, Supply P, Suriyapol P, Tahseen S, Tang P,
     Teo YY, Thuong TNT, Thwaites G, Tortoli E, van Soolingen D, Walker AS, Walker TM,
     Wilcox M, Wilson DJ, Wyllie D, Yang Y, Zhang H, Zhao Y, Zhu B. Prediction of
     Susceptibility to First-Line Tuberculosis Drugs by DNA Sequencing. N Engl J Med. 2018
     Oct 11;379(15):1403-1415.
163. Mooring EQ**, Mitjà O, Murray MB. Spatial-temporal clustering analysis of yaws on
     Lihir Island, Papua New Guinea to enhance planning and implementation of eradication
     programs. PLoS Negl Trop Dis. 2018 Oct 29;12(10):e0006840.
164. Hedt-Gauthier B, Airhihenbuwa CO, Bawah AA, Burke KS, Cherian T, Connelly MT,
     Hibberd PL, Ivers LC, Jerome JG, Kateera F, Manabe YC, Maru D, Murray M, Shankar
     AH, Shuchman M, Volmink J. Academic promotion policies and equity in global health
     collaborations. Lancet. 2018 Nov 3;392(10158):1607-1609.
165. Gupta N, Hirschhorn LR, Rwabukwisi FC, Drobac P, Sayinzoga F, Mugeni C, Nkikabahizi
     F, Bucyana T, Magge H, Kagabo DM, Nahimana E, Rouleau D, VanderZanden A, Murray
     M, Amoroso C. Causes of death and predictors of childhood mortality in Rwanda: a
     matched case-control study using verbal social autopsy. BMC Public Health. 2018 Dec
     17;18(1):1378.
166. Farhat MR, Freschi L, Calderon R, Ioerger T, Snyder M, Meehan CJ, de Jong B, Rigouts L,
     Sloutsky A, Kaur D, Sunyaev S, van Soolingen D, Shendure J, Sacchettini J, Murray M.
     GWAS for quantitative resistance phenotypes in Mycobacterium tuberculosis reveals
     resistance genes and regulatory regions. Nat Commun. 2019 May 13;10(1):2128.


                                               93




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 93 of 100
167. Farhat MR, Sixsmith J, Calderon R, Hicks ND, Fortune SM, Murray M. Rifampicin and
     rifabutin resistance in 1003 Mycobacterium tuberculosis clinical isolates. J Antimicrob
     Chemother. 2019 Jun 1;74(6):1477-1483.
168. Mesman AW**, Soto M, Coit J, Calderon R, Aliaga J, Pollock NR, Mendoza M, Mestanza
     FM, Mendoza CJ, Murray MB, Lecca L, Holmberg R, Franke MF. Detection of
     Mycobacterium tuberculosis in pediatric stool samples using TruTip technology. BMC Infect
     Dis. 2019 Jun 27;19(1):563.
169. Bellerose M, Baek SH, Huang CC, Moss C, Koh EI, Proulx M, Smith C, Baker R, Lee J,
     Eum S, Shin SJ, Cho SN, Murray M, Sassetti C. Common variants in the glycerol kinase
     gene reduce tuberculosis drug efficacy. mBio. 2019 Jul 30;10(4).
170. Ezran C, Bonds MH, Miller AC, Cordier LF, Haruna J, Mwanawabenea D,
     Randriamanambintsoa M, Razanadrakato HR, Ouenzar MA, Razafinjato BR, Murray M,
     Garchitorena A. Assessing trends in the content of maternal and child care following a
     health system strengthening initiative in rural Madagascar: a longitudinal cohort study. PLoS
     Med. 2019 Aug 20;16(8):e1002869.
171. Luo Y, Suliman S, Asgari S, Amariuta T, Calderon R, Lecca L, León SR, Jimenez J, Yataco
     R, Contreras C, Galea JT, Becerra M, Nejentsev S, Martínez-Bonet M, Nigrovic PA, Moody
     DB, Murray MB, Raychaudhuri S. Early progression to active tuberculosis is a highly
     heritable trait driven by 3q23 in Peruvians. Nat Commun. 2019 Aug 21;10(1):3765.
172. Buter J, Cheng TY, Ghanem M, Grootemaat AE, Raman S, Feng X, Plantijn AR, Ennis T,
     Wang J, Cotton RN, Layre E, Ramnarine AK, Mayfield J, Young DC, Martinot A, Siddiqi N,
     Wakabayashi S, Botella H, Calderon R, Murray M, Ehrt S, Snider BB, Reed MB, Oldfield
     E, Tan S, Rubin EJ, Behr MA, van der Wel NN, Minnaard AJ, Moody DB. Mycobacterium
     tuberculosis releases an antacid that remodels phagosomes. Nat Chem Biol. 2019
     Sep;15(9):889-899.
173. Aibana O, Huang CC, Aboud S, Arnedo-Pena A, Becerra MC, Bellido-Blasco JB, Bhosale R,
     Calderon R, Chiang S, Contreras C, Davaasambuu G, Fawzi WW, Franke MF, Galea JT,
     Garcia-Ferrer D, Gil-Fortuño M, Gomila-Sard B, Gupta A, Gupte N, Hussain R, Iborra-
     Millet J, Iqbal NT, Juan-Cerdán JV, Kinikar A, Lecca L, Mave V, Meseguer-Ferrer N,
     Montepiedra G, Mugusi FM, Owolabi OA, Parsonnet J, Roach-Poblete F, Romeu-García
     MA, Spector SA, Sudfeld CR, Tenforde MW, Togun TO, Yataco R, Zhang Z, Murray MB.
     Vitamin D status and risk of incident tuberculosis disease: A nested case-control study,
     systematic review, and individual-participant data meta-analysis. PLoS Med. 2019 Sep
     11;16(9):e1002907.
174. Becerra MC, Huang CC, Lecca L, Bayona J, Contreras C, Calderon R, Yataco R, Galea J,
     Zhang Z, Atwood S, Cohen T, Mitnick CD, Farmer P, Murray M. Transmissibility and
     potential for disease progression of drug resistant Mycobacterium tuberculosis: prospective
     cohort study. BMJ. 2019 Oct 24;367:l5894.
175. Reinink P, Shahine A, Gras S, Cheng TY, Farquhar R, Lopez K, Suliman SA, Reijneveld JF,
     Le Nours J, Tan LL, León SR, Jimenez J, Calderon R, Lecca L, Murray MB, Rossjohn J,
     Moody DB, Van Rhijn I. A TCR β-Chain Motif Biases toward Recognition of Human CD1
     Proteins. J Immunol. 2019 Dec 15;203(12):3395-3406.
176. Li R**, Nordio F, Huang CC, Contreras C, Calderon R, Yataco R, Galea JT, Zhang Z,
     Becerra MC, Lecca L, Murray MB. Two clinical prediction tools to improve tuberculosis
     contact investigation. Clin Infect Dis. 2020 Jan 6. [Epub ahead of print]

                                                94




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 94 of 100
177. Aibana O, Dauria E, Kiriazova T, Makarenko O, Bachmaha M, Rybak N, Flanigan TP,
     Petrenko V, Becker AE, Murray MB. Patients' perspectives of tuberculosis treatment
     challenges and barriers to treatment adherence in Ukraine: a qualitative study. BMJ Open.
     2020 Feb 2;10(1):e032027.
178. Lopez K, Iwany SK, Suliman S, Reijneveld JF, Ocampo TA, Jimenez J, Calderon R, Lecca
     L, Murray MB, Moody DB, Van Rhijn I. CD1b tetramers broadly detect T cells that
     correlate with mycobacterial exposure but not tuberculosis disease state. Front
     Immunol. 2020 Feb 14;11:199.
179. Huang CC, Chu AL, Becerra MC, Galea JT, Calderon R, Contreras C, Yataco R, Zhang Z,
     Lecca L, Murray MB. Mycobacterium tuberculosis Beijing lineage and the risk of
     tuberculosis in child household contacts. Emerg Infect Dis. 2020 Mar;26(3):568-578.
180. Martinez L, Cords O, Horsburgh CR, Andrews JR; Pediatric TB Contact Studies Consortium.
     The risk of tuberculosis in children after close exposure: a systematic review and individual-
     participant meta-analysis. Lancet. 2020 Mar 21;395(10228):973-984.
181. Kukhtin A, Norville R; Bueno A, Qu P, Parrish N, Murray M, Chandler D, Holmberg R,
     Cooney C. A benchtop automated sputum-to-genotype system using a Lab-on-a-Film
     assembly for detection of multidrug-resistant Mycobacterium tuberculosis. Anal Chem. 2020
     Apr 7;92(7):5311-5318.
182. Suliman S, Gela A, Mendelsohn SC, Iwany SK, Tamara KL, Mabwe S, Bilek N, Darboe F,
     Fisher M, Corbett AJ, Kjer-Nielsen L, Eckle SBG, Huang CC, Zhang Z, Lewinsohn DM,
     McCluskey J, Rossjohn J, Hatherill M, León SR, Calderon RI, Lecca L, Murray M, Scriba
     TJ, Van Rhijn I, Moody DB; South African Tuberculosis Vaccine Initiative (SATVI) Clinical
     Immunology Team. Peripheral blood mucosal-associated invariant T (MAIT) cells in
     tuberculosis patients and healthy Mycobacterium tuberculosis-exposed controls. J Infect Dis.
     2020 Apr 8. [Epub ahead of print]
183. Penn-Nicholson A, Mbandi SK, Thompson E, Mendelsohn SC, Suliman S, Chegou NN,
     Malherbe ST, Darboe F, Erasmus M, Hanekom WA, Bilek N, Fisher M, Kaufmann SHE,
     Winter J, Murphy M , Wood R, Morrow C, Van Rhijn I, Moody DB, Murray M, Andrade
     BB, Sterling TR, Sutherland J, Naidoo K, Padayatchi N, Walzl G, Hatherill M, Zak D, Scriba
     TJ, and the Adolescent Cohort Study team, GC6-74 Consortium, the SATVI Clinical and
     Laboratory Team, The ScreenTB and AE-TBC teams, CAPRISA IMPRESS team, RePORT
     Brazil Consortium and Peruvian Household Contacts Cohort study group. RISK6, a 6-gene
     transcriptomic signature of TB disease risk, diagnosis and treatment response. Sci Rep.
     2020. In press.
184. Li R**, Rivers C, Tan Q, Murray MB, Toner E, Lipsitch M. Estimated Demand for US
     Hospital Inpatient and Intensive Care Unit Beds for Patients With COVID-19 Based on
     Comparisons with Wuhan and Guangzhou, China. JAMA Netw Open. 2020 May
     6;3(5):e208297.
185. Sonenthal PD, Masiye J, Kasomekera N, Marsh RH, Wroe EB, Scott KW, Li R, Murray
     MB, Bukhman A, Connolly E, Minyaliwa T, Katete M, Banda G, Nyirenda M, Rouhani SA.
     SARS-CoV-2 preparedness in Malawi: results of a national facility-based critical care
     assessment. Lancet Glob Health. 2020. In press.
186. Asgari, S., Luo, Y., Akbari, A, Belbin GM, Li X, Harris DN, Selig M, Bartell E, Calderon
     R, Slowikowski K, Contreras C, Yataco R, Galea JT, Jimenez J, Coit JM, Farroñay
     C, Nazarian RM, O’Connor TD, Dietz HC, Hirschhorn JN, Guio H, Lecca L, Kenny

                                                95




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 95 of 100
   EE, Freeman EE, Murray MB, Raychaudhuri S. A positively selected FBN1 missense
   variant reduces height in Peruvian individuals. Nature. 2020 May 13.

   (** = mentee)

Other peer-reviewed publications

1. Logigian EL, Murray MB. Case 42-1994— A 19-year-old man with rapidly progressive lower-
    extremity weakness and dysesthesias after a respiratory tract infection. NEJM
    1994;331:1437-44.
2. Murray M, Nardell E. Molecular epidemiology of tuberculosis: achievements and challenges
    to current knowledge. Bull World Health Organ. 2002;80(6):477-82.
3. Brickner PW, Vincent RL, First M, Nardell E, Murray M, Kaufman W. The application of
    ultraviolet germicidal irradiation to control transmission of airborne disease: bioterrorism
    countermeasure. Public Health Rep 2003;118:99-114.
4. Cohen T**, Sommers B, Murray M. The effect of drug resistance on the fitness of
    Mycobacterium tuberculosis. Lancet Infect Dis 2003;3:13-21.
5. Gessler D, Dye C, Farmer P, Murray M, Navin T, Reves R, Shinnick T, Small PM, Yates T,
    Simpson G. Public health. A national tuberculosis archive. Science 2006 Mar 3;311:1245-6.
6. Murray M. The epidemiology of SARS. In: Kleinman A, Watson JL, editors. SARS in China;
    prelude to pandemic? Stanford, CA: Stanford University Press; 2006. p. 17-30.
7. Colijn C, Cohen T, Murray M. Mathematical models of tuberculosis: accomplishments and
    future challenges. Proceedings of BIOMAT 2006 - International Symposium on
    Mathematical and Computational Biology; 2006 Nov 27-30, Manaus, Brazil. World Scientific
    Publishing Co. 2007.
8. Cohen T, Colijn C, Murray M. Mathematical modeling of tuberculosis transmission
    dynamics. In: Handbook of Tuberculosis: Clinics, Diagnostics, Therapy, and Epidemiology.
    Kaufman SH, van Helden P, eds. Weinheim: Wiley-VCH; 2008.
9. Cohen T**, Dye C, Colijn C, Williams B, Murray M. Mathematical models of the
    epidemiology and control of drug-resistant TB. Expert Rev Resp Med. 2009;3:67-9.
10. Harries AD, Murray MB, Jeon CY, Ottmani SE, Lonnroth K, Kapur A. Response to letter from
    Sarah Bailey and Peter Godfrey-Faussett. Trop Med Int Health. 2010 Jul 15(11):1402.
11. Boulle A, Clayden P, Cohen K, Cohen T, Conradie F, Dong K, Gelfen N, Grimwood A, Hurtado
    R, Kenyon C, Lawn S, Maartens G, Meindjes G, Mandelson M, Murray M, Sanne I, Spencer
    D, Taljaand J, Vanieva E, Venter F, Wilson D. Prolonged deferral of antiretroviral therapy in
    the SAPIT trial: did we need a clinical trial to tell us that this would increase mortality? S Afr
    Med J. 2010 Sep 7;100(9):566, 568, 570-1.
12. Rinaldo A, Blokesch M, Bertuzzo E, Mari L, Righetto L, Murray M, Gatto M, Casagrandi
    R, Rodriguez-Iturbe I. A transmission model of the 2010 cholera epidemic in Haiti. Ann
    Intern Med. 2011 Sep 20;155(6):403-4.
13. Nahid P, Kim PS, Evans CA, Alland D, Barer M, Diefenbach J, Ellner J, Hafner R, Hamilton CD,
    Iademarco M, Ireton B, Kimerling M, Lienhardt C, Mackenzie W, Murray M, Perkins MD,
    Posey J, Roberts T, Sizemore S, Stevens WS, Via L, Williams SD, Yew WW, Swindells S.

                                                 96




    Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 96 of 100
    Clinical research and development of tuberculosis diagnostics: moving from silos to
    synergy. J Infect Dis. 2012 May 15; 205(Suppl 2): S159–S168.
14. Dheda K, Gumbo T, Gandhi NR, Murray M, Theron G, Udwadia Z, Migliori GB, Warren R.
    Global control of tuberculosis: from extensively drug-resistant to untreatable tuberculosis.
    Lancet Respir Med. 2014 Apr;2(4):321-338.
15. Ferrara G, Murray M, Winthrop K, Centis K, Sotgiu G, Migliori GB, Maeurer M, Zumla A. Risk
    factors associated with pulmonary tuberculosis: smoking, diabetes and anti-TNF-α drugs.
    Curr Opin Pulm Med. 2012 May;18(3):233-40.
16. Jeon CY**, Murray MB, Baker MA. Managing tuberculosis in patients with diabetes mellitus:
    why we care and what we know. Expert Rev Anti Infect Ther. 2012 Aug;10(8):863-8.
17. Andrews JR., Basu S, Dowdy DW, Murray MB. The epidemiological advantage of preferential
    targeting of tuberculosis control at the poor. Int J Tuberc Lung Dis. 2015 Apr;19(4):375-80.
    Review. Erratum in: Int J Tuberc Lung Dis. 2015 Aug;19(8):1000.
18. Velasquez GE**, Aibana O, Ling EJ, Diakite I, Mooring EQ, Murray MB. Time from infection
    to disease and infectiousness for Ebola virus disease, a systematic review. Clin Infect Dis.
    2015 Oct 1;61(7):1135-40.
19. Dheda K, Gumbo T, Maartens G, Dooley KE, McNerney R, Murray M, Furin J, Nardell EA,
    London L, Lessem E, Theron G, van Helden P, Niemann S, Merker M, Dowdy D, Van Rie A,
    Siu GK, Pasipanodya JG, Rodrigues C, Clark TG, Sirgel FA, Esmail A, Lin HH, Atre SR, Schaaf
    HS, Chang KC, Lange C, Nahid P, Udwadia ZF, Horsburgh CR Jr, Churchyard GJ, Menzies D,
    Hesseling AC, Nuermberger E, McIlleron H, Fennelly KP, Goemaere E, Jaramillo E, Low M,
    Jara CM, Padayatchi N, Warren RM. The epidemiology, pathogenesis, transmission,
    diagnosis, and management of multidrug-resistant, extensively drug-resistant, and incurable
    tuberculosis. Lancet Respir Med. 2017 Mar 15. pii: S2213-2600(17)30079-6. Review.
20. Dheda K, Gumbo T, Maartens G, Dooley KE, Murray M, Furin J, Nardell EA, Warren RM;
    Lancet Respiratory Medicine drug-resistant tuberculosis Commission group. The Lancet
    Respiratory Medicine Commission: 2019 update: epidemiology, pathogenesis, transmission,
    diagnosis, and management of multidrug-resistant and incurable tuberculosis. Lancet Respir
    Med. 2019 Sep;7(9):820-826.

   (** = mentee)

 Research publications without authorship

1. TB Sequencing Consortium, A first for tuberculosis research in South Africa: whole genome
   sequence of the South African Mycobacterium tuberculosis strain F11 released. South
   African Journal of Science 2005;101:393-5. (*Principal Investigator)

Non-peer reviewed scientific or medical publications/materials in print or other media

1. Kim JY, Mitnick C, Bayona J, Blank R, Nardell E, Mukherjee J, Rich M, Farmer P, Becerra M,
   Murray M. Examining assumptions about multi-drug resistant TB control : round table
   discussion / Jim Yong Kim ...[et al.]. Bull WHO 2002; 80:498.
                                              97




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 97 of 100
2. Ryan ET, Murray M. Epidemiology and biostatistics. In: Guerrant RL, Walker DH, Weller PF,
    editors. Tropical Infectious Diseases: Principles, Pathogens, and Practice. Second Edition.
    New York: Elsevier; 2005. p. 11-16.
3. Cave DM, Nardell E, Murray M. Molecular epidemiology of Mycobacterium tuberculosis. In:
    Jacobs W, Cole ST, editors. Tuberculosis. Washington DC: ASM Press 2005.
4. Murray M and King G. The effects of International Monetary Fund loans on health
    outcomes.
   PLoS Med 2008;5:e162.
5. Murray M and Cohen T. Extensively drug resistant tuberculosis and HIV/AIDS. In:
    Kaufmann, SHE, Walker, BD, editors. AIDS-TB: A Deadly Liaison, Weinheim. Wiley-VCH;
    2009.
6. Murray M. Epidemiology of tuberculosis. In: Raviglione, MC, editor. Tuberculosis: Fourth
    Edition, The Essentials. New York: Informa Healthcare USA, Inc. 2009. p. 23-59.
7. Murray M, How Epidemics Happen. Nature Medicine 2010:16: 159. Book review.
8. Farmer PE, Murray M, Hedt-Gauthier B. Clinical Trials and Global Health Equity. The Lancet
    Global Health Blog; 8 July 2013. Available at:
    http://globalhealth.thelancet.com/2013/07/08/clinical-trials-and-global-health-equity
9. Bonds MH, Garchitorena A, Cordier L, Miller AC, McCarty M, Andriamihaja B, Ratsirarson J,
    Randrianambinina A, Rabeza VR, Finnegan K, Gillespie T, Wright PA, Farmer PE, Loyd T,
    Murray MB, Herrnstein RM, Herrnstein JR, PIVOT Impact Team, Gikic D, Ouenzar MA, Hall L,
    Rich ML. Advancing a Science for Sustaining Health: Establishing a Model Health District in
    Madagascar. BioRxiv [Preprint]. [posted 2017 May 30]. Available from:
    https://www.biorxiv.org/content/early/2017/05/30/141549
10. Bloom BR, Atun R, Cohen T, Dye C, Fraser H, Gomez GB, Knight G, Murray M, Nardell E,
    Rubin E, Salomon J, Vassall A, Volchenkov G, White R, Wilson D, Yadav P. Tuberculosis. In:
    Holmes KK, Bertozzi S, Bloom BR, Jha P, editors. Major Infectious Diseases. 3rd edition.
    Washington (DC): The International Bank for Reconstruction and Development / The World
    Bank; 2017 Nov 3.
11. Buckee C, Hedt-Gauthier B, Mahmud A, Martinez P, Tedijanto C, Murray M, Khan R, Menkir
    T, Suliman S, Fosdick B, Cobey S, Rasmussen A, Popescu S, Cevik M, Dada S, Fowkes F,
    Clapham H, Mordecai E, Hampson K, Majumder M, Wesolowski A, Kuppalli K, Rodriguez
    Barraquer I, Smith TC, Hodcroft E, Christofferson RC, Cormier SA, Gerardin J, Cowley L,
    Childs L, Keegan LT, Pitzer V, Oldenburg C. Women in science are battling COVID-19 and
    patriarchy at the same time. Times Higher Ed. 15 May 2020.

Thesis

 Murray, MB. Problems in the Molecular Epidemiology of Tuberculosis [Dissertation]. Boston
 (MA): Harvard School of Public Health; 2001.

Narrative


                                              98




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 98 of 100
To date, my career has focused on two main areas: advancing progress in tuberculosis
management and control and developing research capacity in low and middle-income
countries.

My work on tuberculosis has shifted over the past twenty years from a focus on dynamical
modeling of TB epidemics to field studies on the bacterial and host determinants of TB infection
and disease. Between 2008-2013, I led a multi-disciplinary consortium that studied the impact
of drug resistance of the transmission dynamics of tuberculosis in Lima, Peru. This project
followed over 18000 people for TB-associated outcomes and has generated data that has
allowed my team to also address a range of host and environmental factors that contribute to
the transmission and disease burden of TB. More recently, our work in this area has centered
on the links between host metabolic and immune function as determinants of the outcome of
TB infection. This work, which is funded through an NIH consortium grant which I co-lead with
Dr. Branch Moody, is another multi-disciplinary collaboration, this time among immunologists,
epidemiologists, geneticists and veterinary pathologists.

My work on drug resistant tuberculosis has also led me to use targeted and whole genome
sequencing to study “genomic epidemiology” and to elucidate the genetic basis of drug
resistance phenotypes. To date, we have sequenced over 1500 TB strains and have created an
innovative data interface tool that allows us to use whole genome data in epidemiologic
studies. Currently, we are funded by NIH to identify, collect, archive, sequence and analyze the
drug resistance genes in M. tuberculosis strains from around the world. These data are then
passed to our collaborators who attempt to validate our findings by generating and
phenotyping Mtb variants and to our industry partners who are developing point of care
diagnostic tests to detect drug resistance. I am the PI of this collaborative project which is
funded through an NIH Center for Excellence in Translational Research.

In addition to my roles on my grant-funded projects, I am the research director for the Division
of Global Health Equity in the Department of Medicine at the Brigham and Women’s Hospital
and the non-governmental organization, Partners In Health (PIH). In that capacity, I support the
research mission of the Global Health Delivery Partnership by building research infrastructure
and mentoring junior faculty interested in research careers. At HMS, I lead the Department of
Global Health and Social Medicine’s “research core,” a team of eight epidemiologists,
biostatisticians and programmers in the task of identifying and developing research
opportunities in affiliation with PIH and other NGO’s clinical field sites. Much of this work
focuses on developing methods to evaluate the health interventions implemented in these sites
and in designing and carrying out studies to conduct such evaluations. Increasingly, our mission
has encompassed the training and development of independent researchers from the countries
in which we work.

Almost all my academic work has been conducted in the context of training graduate students
and post-doctoral fellows. I have directly supervised 39 graduate students or post-doctoral
fellows, almost all of whom have published with me. Fourteen of my former trainees have gone

                                               99




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 99 of 100
on to tenure track faculty positions and six have joined international and non-governmental
organizations focused on global health. Among many committee assignments, I am particularly
proud of my contribution to the Task Force on Women in Science and Engineering which made
recommendations that I believe have improved the working lives of many women in science at
Harvard. I have served on the Human Subjects Committee at HSPH, co-chaired the Community
Engagement Mission of the Strategic Leadership Team at the Brigham and Women’s Hospital
and led a number of junior and senior faculty searches.




                                            100




   Case 1:20-cv-00457-WO-JLW Document 12-1 Filed 06/05/20 Page 100 of 100
